              Case 20-10755-BLS   Doc 426-1   Filed 07/08/20   Page 1 of 92




                                     EXHIBIT A

                                   Lot 1 Sale Order




146484.01601/123529938v.1
                 Case 20-10755-BLS            Doc 426-1        Filed 07/08/20         Page 2 of 92




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                   )
    In re:                                                         )      Chapter 11
                                                                   )
    RAVN AIR GROUP, INC., et al.,1                                 )      Case No. 20-10755 (BLS)
                                                                   )
                                     Debtors.                      )      (Jointly Administered)
                                                                   )
                                                                   )      Re. Docket Nos. 197 & 295


 ORDER APPROVING THE DEBTORS’ MOTION FOR THE (A) SALE OF CERTAIN
       ACQUIRED ASSETS FREE AND CLEAR OF ALL LIENS, CLAIMS,
ENCUMBRANCES AND INTERESTS, (B) THE ASSUMPTION AND ASSIGNMENT OF
    CERTAIN CONTRACTS, AND (C) PAYMENT OF BID PROTECTIONS, IF
 APPLICABLE, WITH RESPECT TO THE SALE TO WRIGHT AIR SERVICE, INC.

             Upon the motion (the “Sale Motion”) of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) for entry of an order (this “Sale Order”) Authorizing and

Approving (A) the Sale of Certain Acquired Assets Free and Clear of All Liens, Claims,

Encumbrances and Interests, (B) the Assumption and Assignment of Certain Contracts, and

(C) Payment of Bid Protections, if Applicable (collectively, the “Transaction”), pursuant to that

certain Asset Purchase Agreement (the “APA”)2 attached to this Sale Order as Exhibit 1; and this

Court having entered an order on June 3, 2020 [Docket No. 295] (the “Bid Procedures Order”)

approving, among other things, the proposed form of notice of the Sale Hearing; and the Debtors

having determined, that Wright Air Service, Inc. (the “Buyer”) has submitted the highest or

otherwise best bid for those certain Acquired Assets, as defined in the APA (including, without



1
         The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number
are as follows: Ravn Air Group, Inc. (3047), Ravn Air Group Holdings, LLC (5356), JJM, Inc. (4858), HoTH, Inc.
(9957), Peninsula Aviation Services, Inc. (6859), Corvus Airlines, Inc. (7666), Frontier Flying Service, Inc. (8091),
and Hageland Aviation Services, Inc. (2754). The notice address for all of the Debtors is 4700 Old International
Airport Road, Anchorage, AK 99502.
2
         Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Sale
Motion, the APA, or the Bid Procedures Order, as applicable.
              Case 20-10755-BLS             Doc 426-1       Filed 07/08/20        Page 3 of 92




limitation, those assets set forth on Exhibit A to the APA); and upon adequate and sufficient notice

of the Sale Motion and all other related transactions contemplated thereunder and in this Sale

Order; and all interested parties having been afforded an opportunity to be heard with respect to

the Sale Motion and all relief related thereto; and the Court having reviewed and considered the

Sale Motion and all relief related thereto and any objections thereto; and upon the full record in

support of the relief requested by the Debtors in the Sale Motion; and this Court having jurisdiction

over this matter; and this Court having determined that it may enter a final order consistent with

Article III of the United States Constitution; and this Court having found that venue of this

proceeding and the Sale Motion in this district is proper; and it further appearing that the legal and

factual bases set forth in the Sale Motion and at the Sale Hearing establish just cause for the relief

granted herein; and it appearing that the relief requested in the Sale Motion is in the best interests

of the Debtors, their estates, their creditors, and all other parties in interest; and upon the full record

of these chapter 11 cases and all other pleadings and proceedings, including the Sale Motion; and

after due deliberation thereon, and good and sufficient cause appearing therefor,

        THE COURT HEREBY FINDS THAT:3

I.      Jurisdiction, Final Order, and Statutory Predicates.

        A.       This Court has jurisdiction to hear and determine the Sale Motion pursuant to 28

U.S.C. §§ 157(b)(l) and 1334(a). Venue is proper in this District and before this Court pursuant to

28 U.S.C. §§ 1408 and 1409.

        B.       The statutory predicates for the relief requested in the Sale Motion are sections

105(a), 363, and 365 of the Bankruptcy Code and Bankruptcy Rules 2002(a)(2), 6004, 6006, 9007,

and 9014.


3
        All findings of fact and conclusions of law announced by the Court at the Hearing in relation to the Sale
Motion are hereby incorporated herein to the extent not inconsistent herewith.


                                                       2
                Case 20-10755-BLS       Doc 426-1     Filed 07/08/20     Page 4 of 92




        C.       This Sale Order constitutes a final order within the meaning of 28 U.S.C. § 158(a).

Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), and to any extent necessary under

Bankruptcy Rule 9014 and Rule 54(b) of the Federal Rules of Civil Procedure, as made applicable

by Bankruptcy Rule 7054, the Court expressly finds that there is no just reason for delay in the

implementation of this Sale Order, waives any stay, and expressly directs entry of judgment as set

forth herein.

II.     Notice of the Sale Motion and Cure Amounts.

        D.       Notice of the Sale Hearing was timely, proper, and reasonably calculated to provide

interested parties with timely and proper notice of the sale and the Sale Hearing, and no other or

further notice of the Sale Motion and the Sale Hearing is, or shall be, required. The requirements

of Bankruptcy Rule 6004(a) and the Local Rules are satisfied by such notice.

        E.       A reasonable opportunity to object and be heard with respect to the Transaction and

the Sale Motion and the relief requested therein has been afforded to all interested persons and

entities.

III.    Good Faith of the Buyer.

        F.       The APA was negotiated, proposed, and entered into by the Debtors and the Buyer

without collusion, in good faith, and from arms’-length bargaining positions.

        G.       Neither the Debtors, nor the Buyer have engaged in any conduct that would cause

or permit the Transaction to be avoided under Bankruptcy Code section 363(n). The Buyer is

consummating the Transaction in “good faith” within the meaning of section 363(m) of the

Bankruptcy Code and is not an “insider” of any Debtor (as defined under section 101(31) of the

Bankruptcy Code). Buyer has proceeded in good faith in all respects in connection with the

Transaction. Buyer is therefore entitled to all of the protections afforded under section 363(m) of

the Bankruptcy Code.


                                                  3
             Case 20-10755-BLS            Doc 426-1      Filed 07/08/20       Page 5 of 92




        H.      On June 26, 2020, this Court entered its order confirming the Second Amended

Chapter 11 Plan of Liquidation of RAVN Air Group, Inc. and its Affiliated Debtors (the “Plan”).

The Transaction does not constitute a sub rosa chapter 11 plan. The Transaction neither

impermissibly restructures the rights of the Debtors’ creditors nor impermissibly dictates a chapter

11 plan for any of the Debtors.

IV.     Highest or Otherwise Best Offer.

        I.      The Debtors’ marketing process with respect to the Acquired Assets afforded a full,

fair, and reasonable opportunity for any person or entity to make a higher or otherwise better offer

to purchase the Acquired Assets under the circumstances, as approved in the Bid Procedures Order.

The APA constitutes the highest or otherwise best offer for the Acquired Assets, and the Debtors’

determination that the APA constitutes the highest or otherwise best offer for the Acquired Assets

constitutes a valid and sound exercise of the Debtors’ business judgment.

        J.      Approval of the Sale Motion and the APA and the consummation of the Transaction

is in the best interests of the Debtors’ chapter 11 estates, their creditors, and other parties in interest.

The Transaction should be approved.

V.      No Merger.

        K.      The Buyer is not a mere continuation of the Debtors or their estates, or any of them,

and there is no continuity of enterprise between the Buyer and the Debtors, or any of them. The

Buyer is not holding itself out to the public as a continuation of the Debtors. The Buyer is not a

successor to the Debtors or their estates by reason of any theory of law or equity, and the

Transaction does not amount to a consolidation, merger, or de facto merger of the Buyer and the

Debtors, or any of them.




                                                     4
             Case 20-10755-BLS          Doc 426-1       Filed 07/08/20      Page 6 of 92




VI.     Validity of Transfer.

        L.      The APA was not entered into for the purpose of hindering, delaying, or defrauding

creditors under the Bankruptcy Code or under the laws of the United States, any state, territory,

possession, or the District of Columbia. None of the Debtors or the Buyer are entering into the

transactions contemplated by the APA fraudulently for the purpose of statutory or common law

fraudulent conveyance or fraudulent or voidable transfer claims.

        M.      The Debtors are the sole and lawful owners of the Acquired Assets. The Acquired

Assets constitute property of the Debtors’ estates and title thereto is vested in the Debtors’ estates

within the meaning of section 541(a) of the Bankruptcy Code. Except as otherwise provided in

paragraphs 16, 25, 36 and 37 of this Sale Order, subject to section 363(f) of the Bankruptcy Code,

the transfer of each of the Acquired Assets to the Buyer will be, as of the Closing Date, a legal,

valid, and effective transfer of the Acquired Assets, which transfer vests or will vest the Buyer

with all right, title, and interest of the Debtors to the Acquired Assets free and clear of (a) all liens

(including any liens as that term is defined in section 101(37) of the Bankruptcy Code) and

encumbrances relating to, accruing, or arising at any time prior to the Closing Date (collectively,

the “Liens”) and (b) all debts arising under, relating to, or in connection with any act of the Debtors

or claims (as that term is defined in section 101(5) of the Bankruptcy Code), liabilities, obligations,

demands, guaranties, options in favor of third parties, rights, contractual commitments,

restrictions, interests, mortgages, hypothecations, charges, indentures, loan agreement,

instruments, collective bargaining agreement, leases, licenses, deeds of trust, security interests,

conditional sale or other title retention agreements, pledges, judgments, claims for reimbursement,

contribution, indemnity, exoneration, infringement, products liability, alter-ego, and matters of any

kind and nature, whether arising prior to or subsequent to the commencement of these cases, and

whether imposed by agreement, understanding, law, equity, or otherwise (including, without


                                                   5
             Case 20-10755-BLS           Doc 426-1       Filed 07/08/20      Page 7 of 92




limitation, rights with respect to Claims (as defined below) and Liens (A) that purport to give to

any party a right of setoff or recoupment against, or a right or option to effect any forfeiture,

modification, profit sharing interest, right of first refusal, purchase or repurchase right or option,

or termination of, any of the Debtors’ or the Buyer’s interests in the Acquired Assets, or any similar

rights, or (B) in respect of taxes, restrictions, rights of first refusal, charges of interests of any kind

or nature, if any, including, without limitation, any restriction of use, voting, transfer, receipt of

income or other exercise of any attributes of ownership) (collectively, as defined in this clause (b),

“Claims”), relating to, accruing or arising any time prior to entry of this Sale Order, with the

exception of any such Liens or Claims that are expressly assumed by the Buyer or otherwise

permitted under the APA (the “Permitted Obligations”), including, for the avoidance of doubt,

Cure Costs or any other obligations arising under the Assumed Contracts to the extent expressly

set forth in the APA.

        N.      Subject to the entry of this Sale Order, each Debtor: (i) has full requisite corporate

or other organizational power and authority to execute, deliver, and perform its obligations under

the APA and all other documents contemplated thereby and (ii) has taken all requisite corporate

or other organizational action and formalities necessary to authorize and approve the execution,

delivery, and performance of its obligations under the APA and to consummate the Transaction,

including as required by their respective organizational documents, and, upon execution thereof,

the APA and the related documents were or will be duly and validly executed and delivered by

such Debtor and enforceable against such Debtor in accordance with their terms and, assuming

due authorization, execution, and delivery thereof by the other parties thereto, constituted or will

constitute a valid and binding obligation of such Debtor. No government, regulatory, or other

consents or approvals, other than those expressly provided for in the APA, were required for the




                                                    6
             Case 20-10755-BLS         Doc 426-1      Filed 07/08/20      Page 8 of 92




execution, delivery, and performance by the Debtors of the APA or the consummation of the

Transaction contemplated thereby. No consents or approvals of the Debtors, other than those

expressly provided for in the APA or this Sale Order, are required for the Debtors to consummate

the Transaction.

VII.   Transfer of the Acquired Assets Free and Clear.

       O.      The conditions of section 363(f) of the Bankruptcy Code have been satisfied in full;

therefore, the Debtors may sell the Acquired Assets free and clear of any interest in the property

other than the Permitted Obligations or as otherwise set forth in this Sale Order.

       P.      The Buyer would not have entered into the APA and would not consummate the

Transaction contemplated thereby if the sale and/or transfer of the Acquired Assets to the Buyer

was not free and clear of all Liens and Claims, other than Permitted Obligations with respect to

the Acquired Assets, or if the Buyer would, or in the future could, be liable for any of such Liens

and Claims (other than the Permitted Obligations).

       Q.      The Debtors may sell the Acquired Assets free and clear of all Liens and Claims

against the Debtors, their estates, or any of the Acquired Assets (except the Permitted Obligations)

because, in each case, one or more of the standards set forth in section 363(f)(l)-(5) of the

Bankruptcy Code has been satisfied. Those holders of Liens or Claims against the Debtors, their

estates, or any of the Acquired Assets who did not object, or who withdrew their objections, to the

Transaction or the Sale Motion are deemed to have consented pursuant to section 363(f)(2) of the

Bankruptcy Code. All other holders of Liens or Claims (except to the extent that such Liens or

Claims are Permitted Obligations) are adequately protected by having their Liens or Claims, if

any, in each instance against the Debtors, their estates, or any of the Acquired Assets, attach to the

net cash proceeds of the Purchase Price ultimately attributable to the Acquired Assets in which

such creditor alleges a Lien or Claim, in the same order of priority, with the same validity, force,


                                                  7
             Case 20-10755-BLS         Doc 426-1      Filed 07/08/20      Page 9 of 92




and effect that such Liens or Claims had prior to the Transaction, subject to any claims and

defenses that the Debtors and their estates may possess with respect thereto.

       R.      The Transaction is deemed a sale under the Plan entitled to all of the protections

associated with a sale under a plan, including without limitation the protections afforded to

recipients of the Debtors’ assets pursuant to sections 363 and 1123(a)(5) of the Bankruptcy Code,

under the Plan, and exemption from certain taxes pursuant to Bankruptcy Code section 1146.

VIII. Cure Costs and Adequate Assurance of Future Performance.

       S.      The assumption and assignment to the Buyer of the Assumed Contracts listed in

the APA (as further defined in the APA, the “Assumed Contracts”) pursuant to the terms of this

Sale Order is integral to the APA and is in the best interests of the Debtors and their estates, their

creditors, and all other parties in interest, and represents the reasonable exercise of sound and

prudent business judgment by the Debtors. Subject to the terms and conditions of the APA, the

Buyer shall cure, or provide adequate assurance of cure, of any default existing prior to the date

hereof with respect to the Assumed Contracts, within the meaning of sections 365(b)(1)(A) and

365(f)(2)(A) of the Bankruptcy Code. The Buyer’s promise to pay the Cure Costs shall constitute

adequate assurance of future performance within the meaning of sections 365(b)(1)(C) and

365(f)(2)(B) of the Bankruptcy Code.

IX.    Compelling Circumstances for an Immediate Sale.

       T.      Good and sufficient reasons for approval of the APA and the Transaction have been

articulated. The relief requested in the Sale Motion is in the best interests of the Debtors, their

estates, their creditors, and other parties in interest. The Debtors have demonstrated both (a) good,

sufficient, and sound business purposes and justifications for approving the APA and

(b) compelling circumstances for the Transaction outside the ordinary course of business, pursuant

to section 363(b) of the Bankruptcy Code, and outside of a plan of reorganization, in that, among


                                                  8
            Case 20-10755-BLS         Doc 426-1      Filed 07/08/20    Page 10 of 92




other things, the immediate consummation of the Transaction with the Buyer is necessary and

appropriate to maximize the value of the Debtors’ estates and the Transaction will provide the

means for the Debtors to maximize distributions to creditors.

NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

I.     General Provisions.

       1.      The findings and conclusions set forth herein constitute the Court’s findings of fact

and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to these chapter 11

cases pursuant to Bankruptcy Rule 9014. To the extent that any of the following findings of fact

constitute conclusions of law, they are adopted as such. To the extent any of the following

conclusions of law constitute findings of fact, they are adopted as such.

       2.      The relief requested in the Sale Motion and the Transaction contemplated thereby

and by the APA are approved as set forth in this Sale Order and on the record of the Sale Hearing,

which is incorporated herein as if set forth fully in this Sale Order, and the Transaction

contemplated thereby is approved.

       3.      All objections to the Sale Motion, the Transaction, or the relief requested therein

that have not been withdrawn, waived, or settled as announced to the Court at the Sale Hearing or

by stipulation filed with the Court, and all reservations of rights included in such objections or

otherwise, are hereby denied and overruled on the merits with prejudice. Those parties who did

not object or withdrew their objections to the Sale Motion are deemed to have consented pursuant

to section 363(f)(2) of the Bankruptcy Code.




                                                 9
            Case 20-10755-BLS        Doc 426-1       Filed 07/08/20    Page 11 of 92




II.    Approval of the APA.

       4.      The APA and all other ancillary documents, and all of the terms and conditions

thereof, are hereby approved, pursuant to sections 105, 363, 364, and 554 of the Bankruptcy Code

and Bankruptcy Rules 2002, 4001, 6004, and 9014, each as applicable.

       5.      Pursuant to sections 363(b) and (f) of the Bankruptcy Code, the Debtors are

authorized and empowered to take any and all actions necessary or appropriate to (a) consummate

the Transaction pursuant to and in accordance with the terms and conditions of the APA, (b) close

the Transaction as contemplated in the APA and this Sale Order, and (c) execute and deliver,

perform under, consummate, implement, and fully close the APA, including the assumption and

assignment to the Buyer of the Assumed Contracts, together with all additional instruments and

documents that may be reasonably necessary or desirable to implement the APA and the

Transaction.

       6.      Subject to the restrictions set forth in this Sale Order and the APA, the Debtors and

the Buyer are authorized to take any and all actions as may be necessary or desirable to implement

the Transaction, and any actions taken by the Debtors or the Buyer necessary or desirable to

implement the Transaction prior to the date of this Sale Order, hereby are approved and ratified.

       7.      This Sale Order and the terms and provisions of the APA shall be binding in all

respects upon the Debtors, their affiliates, their estates, all creditors of and holders of equity

interests in any Debtor, any holders of Liens, Claims, or other interests (whether known or

unknown) in, against, or on all or any portion of the Acquired Assets, all counterparties to any

executory contract or unexpired lease of the Debtors, the Buyer and all successors and assigns of

the Buyer, the Acquired Assets, and any trustees, examiners, or receivers, if any, subsequently

appointed in any of the Debtors’ chapter 11 cases or upon a conversion to chapter 7 under the

Bankruptcy Code of any of the Debtors’ cases. The APA shall not be subject to rejection or


                                                10
            Case 20-10755-BLS           Doc 426-1     Filed 07/08/20     Page 12 of 92




avoidance by the Debtors, their estates, their creditors, their equity holders, or any trustees,

examiners, or receivers. Any trustee appointed in these cases (including a Chapter 7 trustee) shall

be and hereby is authorized to operate the business of the Debtors to the fullest extent necessary

to permit compliance with the terms of this Sale Order. This Sale Order and the APA shall inure

to the benefit of the Debtors, their estates and creditors, the Buyer, and the respective successors

and assigns of each of the foregoing.

III.   Transfer of the Acquired Assets.

       8.      Except as otherwise provided in paragraphs 16, 25, 36 and 37 of this Sale Order,

pursuant to sections 105(a), 363(b), 363(f), 365(b), and 365(f) of the Bankruptcy Code, the Debtors

are authorized to transfer the Acquired Assets to the Buyer and in accordance with the terms of

the APA and such transfer shall constitute a legal, valid, binding, and effective sale and shall vest

the Buyer with title to the Acquired Assets, and, other than the Permitted Obligations, the Acquired

Assets shall be free and clear of all Liens, Claims, and other interests of any kind or nature

whatsoever, with all such Liens, Claims, or other interests to attach to the cash proceeds of the

Purchase Price ultimately attributable to the property against or in which such Liens, Claims, or

other interests are asserted, subject to the terms thereof, with the same validity, force, and effect,

and in the same order of priority, which such Liens, Claims, or other interests had prior to the

Transaction, subject to any rights, claims, and defenses the Debtors or their estates, as applicable,

may possess with respect thereto.

       9.      The Debtors are hereby authorized to take any and all actions necessary to

consummate the APA, including any actions that otherwise would require further approval by

shareholders, members, or its board of directors, as the case may be, without the need of obtaining

such approvals.




                                                 11
             Case 20-10755-BLS        Doc 426-1       Filed 07/08/20     Page 13 of 92




       10.     The sale of the Acquired Assets to the Buyer pursuant to the APA and the

consummation of the transactions contemplated by the APA do not require any consents other than

as specifically provided for in the APA or this Sale Order. Each and every federal, state, and local

governmental agency or department is hereby authorized to accept any and all documents and

instruments necessary and appropriate to consummate the transactions contemplated by the APA.

A certified copy of this Sale Order may be filed with the appropriate clerk or recorded with the

recorder of any state, county, or local authority to act to cancel any of the Liens, Claims, and other

encumbrances of record except those assumed as Permitted Obligations.

       11.     The provisions of Rule 70 of the Federal Rules of Civil Procedure, made applicable

to these Cases by Bankruptcy Rule 7070, are specifically made applicable to Icecap, LLC and the

Frontier Alaska Aviation Trust. JJM, Inc. is authorized to direct Icecap, LLC, as trustee for the

Frontier Alaska Aviation Trust, to execute all documents and take all actions, including the

delivery of assets, necessary to implement and/or consummate the APA and this Sale Order. JJM,

Inc. is authorized to execute all such documents and take all such actions on behalf of Icecap, LLC

and the Frontier Alaska Aviation Trust, and such documents and actions will have the same effect

as if executed or performed by Icecap, LLC or the Frontier Alaska Aviation Trust, as applicable.

       12.     If any person or entity that has filed statements or other documents or agreement

evidencing Claims or Liens on, or interests in, all or any portion of the Acquired Assets (other than

statements or documents with respect to Permitted Obligations) shall not have delivered to the

Debtors, in proper form for filing and executed by the appropriate parties, termination statements,

instruments of satisfaction, releases of liens and easements, and any other documents necessary

for the purpose of documenting the release of all Claims, Liens, or interests which the person or

entity has or may assert with respect to all or any portion of the Acquired Assets, the Debtors are




                                                 12
              Case 20-10755-BLS         Doc 426-1       Filed 07/08/20     Page 14 of 92




hereby authorized, and the Buyer is hereby authorized, on behalf of the Debtors and the Debtors’

creditors, to execute and file such statements, instruments, releases and other documents on behalf

of such person or entity with respect to the Acquired Assets. The Debtors and the Buyer are each

authorized to file a copy of this Sale Order, which, upon filing, shall be conclusive evidence of the

release and termination of such Claim, Lien, or interest.

        13.     This Sale Order is and shall be binding upon and govern the acts of all persons and

entities, including, without limitation, all filings, filing officers, title agents, title companies,

recorders of mortgages, recorders of deeds, registrars of deeds, administrative agencies,

governmental departments, secretaries of state, federal, state, and local officials, and all other

persons and entities who may be required by operation of law, the duties of their office, or contract,

to accept, file, register, or otherwise record or release any documents or instruments, or who may

be required to report or insure any title or state of title in or to any lease; and each of the foregoing

persons and entities is hereby directed to accept for filing any and all of the documents and

instruments necessary and appropriate to consummate the transactions contemplated by the APA.

        14.     Except as otherwise provided in paragraphs 16, 25, 36 and 37 of this Sale Order,

all persons and entities that are presently, or on the Closing may be, in possession of some or all

of the Acquired Assets to be sold, transferred, or conveyed to the Buyer pursuant to the APA are

hereby directed to surrender possession of the Acquired Assets to the Buyer on the Closing Date.

Subject to the terms, conditions, and provisions of this Sale Order, all persons and entities are

hereby forever prohibited and enjoined from taking any action that would adversely affect or

interfere with the ability of the Debtors to sell and/or transfer the Acquired Assets to the Buyer in

accordance with the terms of the APA and this Sale Order.




                                                   13
             Case 20-10755-BLS        Doc 426-1      Filed 07/08/20    Page 15 of 92




       15.     Except as otherwise provided in paragraphs 16, 25, 36 and 37 of this Sale Order, to

the maximum extent permitted by applicable law, and in accordance with the APA, the Buyer shall

be authorized, as of the Closing, to operate under any license, permit, registration, and

governmental authorization or approval (collectively, the “Licenses”) of the Debtors with respect

to the Acquired Assets and the Sale. To the extent the Buyer cannot operate under any Licenses in

accordance with the previous sentence, such Licenses shall be in effect while the Buyer, with

assistance from the Debtors, works promptly and diligently to apply for and secure all necessary

government approvals for new issuance of Licenses to the Buyer.

       16.     Notwithstanding anything in this Sale Order, subject to section 525(a) of the

Bankruptcy Code, no governmental unit may revoke or suspend any right, license, trademark, or

other permission relating to the use of the Acquired Assets sold, transferred, or conveyed to the

Buyer on account of the filing or pendency of these Chapter 11 Cases; provided, however, that

notwithstanding anything in this Sale Order to the contrary, unless otherwise approved or

determined by the FAA, the Debtor’s FAA Operating Certificates are non-transferable. The FAA

may issue a new operating certificate to the Buyer only after the FAA has evaluated the Buyer and

determined that it is properly and adequately equipped and able to conduct safe operations in

accordance with applicable federal law. The DOT Certificate cannot be transferred without the

prior approval of the Department of Transportation.

IV.    Assumption and Assignment of Assumed Contracts.

       17.     The Debtors are hereby authorized and directed in accordance with sections 105(a),

363, and 365 of the Bankruptcy Code to (a) assume and assign to the Buyer, in accordance with

the terms of the APA, the Assumed Contracts free and clear of all Liens, Claims, and other interests

of any kind or nature whatsoever (other than the Permitted Obligations), and (b) execute and




                                                14
             Case 20-10755-BLS         Doc 426-1       Filed 07/08/20     Page 16 of 92




deliver to the Buyer such documents or other instruments as the Buyer deems may be necessary to

assign and transfer the Assumed Contracts to the Buyer.

       18.     Except as otherwise provided in paragraphs 16, 25, 36 and 37 of this Sale Order,

with respect to the Assumed Contracts: (a) the Debtors may assume each of the Assumed Contracts

in accordance with section 365 of the Bankruptcy Code; (b) the Debtors may assign each Assumed

Contract in accordance with sections 363 and 365 of the Bankruptcy Code, and any provisions in

any Assumed Contract that prohibit or condition the assignment of such Assumed Contract or

allow the party to such Assumed Contract to terminate, recapture, impose any penalty, condition

renewal or extension, or modify any term or condition upon the assignment of such Contract,

constitute unenforceable anti-assignment provisions which are void and of no force and effect; (c)

all other requirements and conditions under sections 363 and 365 of the Bankruptcy Code for the

assumption by the Debtors and assignment to the Buyer of each Assumed Contract have been

satisfied; and (d) the Assumed Contracts shall be transferred and assigned to, and following the

closing of the Transaction remain in full force and effect for the benefit of, the Buyer,

notwithstanding any provision in any such Assumed Contract (including those of the type

described in sections 365(b)(2) and (f) of the Bankruptcy Code) that prohibits, restricts, or

conditions such assignment or transfer.

       19.     All defaults or other obligations of the Debtors under the Assumed Contracts

arising or accruing prior to the closing of the Transaction, or required to be paid pursuant to section

365 of the Bankruptcy Code in connection with the assumption and assignment of the Assumed

Contracts, shall be cured by the Buyer in the amount as set forth in, and pursuant to the terms of,

the APA.




                                                  15
              Case 20-10755-BLS        Doc 426-1       Filed 07/08/20     Page 17 of 92




        20.     Upon the Closing, in accordance with sections 363 and 365 of the Bankruptcy

Code, the Buyer shall be fully and irrevocably vested in all right, title, and interest of each Assumed

Contract. To the extent provided in the APA, the Debtors shall cooperate with, and take all actions

reasonably requested by, the Buyer to effectuate the foregoing.

        21.     Except as otherwise provided in paragraphs 16, 25, 36 and 37 of this Sale Order,

each Assumed Contract counterparty is deemed to have consented to assumption and assignment,

and the Buyer shall be deemed to have demonstrated adequate assurance of future performance

with respect to such Assumed Contract pursuant to sections 365(b)(1)(C) and 365(f)(2)(B) of the

Bankruptcy Code.

        22.     Upon the Debtors’ assignment of the Assumed Contracts to the Buyer under the

provisions of this Sale Order, any additional orders of this Court, and the Buyer’s payment of any

Cure Costs pursuant to the terms of the APA, no default shall exist under any Assumed Contract,

and no counterparty to any Assumed Contract shall be permitted (a) to declare a default by the

Buyer under such Assumed Contract or (b) to otherwise take action against the Buyer as a result

of any Debtors’ financial condition, bankruptcy, or failure to perform any of its obligations under

the relevant Assumed Contract. Each non-Debtor party to an Assumed Contract hereby is also

forever barred, estopped, and permanently enjoined from (i) asserting against the Debtors or the

Buyer, or the property of any of them, any default or Claim arising out of any indemnity obligation

or warranties for acts or occurrences arising prior to or existing as of the closing of the Transaction,

or, against the Buyer, any counterclaim, defense, setoff, or any other Claim asserted or assertable

against the Debtors and (ii) imposing or charging against the Buyer or its affiliates any rent

accelerations, assignment fees, increases, or any other fees as a result of the Debtors’ assumption

and assignments to the Buyer of the Assumed Contracts.




                                                  16
             Case 20-10755-BLS         Doc 426-1       Filed 07/08/20     Page 18 of 92




       23.     The Buyer shall be deemed to be substituted for the Debtors as a party to the

applicable Assumed Contracts.

       24.     All counterparties to the Assumed Contracts shall cooperate and expeditiously

execute and deliver, upon the reasonable requests of the Buyer, and shall not charge the Debtors

or the Buyer for any instruments, applications, consents, or other documents that may be required

or requested by any public authority or other party or entity to effectuate the applicable transfers

in connection with the sale of the Acquired Assets.

       25.     For the avoidance of doubt, the assumption and assignment and transfer of any

contract or lease with the United States and/or the provision of essential air service shall require

the consent of the United States.

V.     Prohibition of Actions Against the Buyer.

       26.     Except for the Permitted Obligations in the case of the Acquired Assets, or as

otherwise expressly provided for in this Sale Order or the APA, the Buyer shall not have any

liability or other obligation of the Debtors arising under or related to any of the Acquired Assets.

Without limiting the generality of the foregoing, and except as otherwise specifically provided

herein or in the APA, the Buyer shall not be liable for any Claims or Liens against the Debtors or

any of their predecessors or affiliates, and the Buyer shall have no successor or vicarious liabilities

of any kind or character, including, but not limited to, under any theory of antitrust, environmental,

successor, or transferee liability, labor law, de facto merger, mere continuation, or substantial

continuity, whether known or unknown, now existing or hereafter arising, whether fixed or

contingent, whether asserted or unasserted, whether legal or equitable, whether liquidated or

unliquidated, including, but not limited to, liabilities on account of warranties, intercompany loans,

and receivables among the Debtors, and any taxes arising, accruing, or payable under, out of, in




                                                  17
             Case 20-10755-BLS         Doc 426-1       Filed 07/08/20     Page 19 of 92




connection with, or in any way relating to the operation of any of the Acquired Assets except as

expressly assumed under the APA.

       27.     Pursuant to Bankruptcy Code section 1146(a), any transfer of the Acquired Assets

to the Buyer or made in connection with the Transaction shall not be subject to any document

recording tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, stamp act, real

estate transfer tax, mortgage recording tax, Uniform Commercial Code filing or recording fee,

regulatory filing or recording fee, or other similar tax or governmental assessment to the fullest

extent contemplated by Bankruptcy Code section 1146(a). The appropriate state or local

governmental officials or agents shall forgo the collection of any such tax or governmental

assessment and shall accept for filing and recordation any of the foregoing instruments or other

documents without the payment of any such tax or governmental assessment.

       28.     Except with respect to Permitted Obligations, or as otherwise permitted by the APA

or this Sale Order, all persons and entities, including, but not limited to, all debt security holders,

equity security holders, governmental, tax and regulatory authorities, lenders, trade creditors,

litigation claimants, and other creditors, holding Liens, Claims, or other interests of any kind or

nature whatsoever against or in all or any portion of the Acquired Assets (whether legal or

equitable, secured or unsecured, matured or unmatured, contingent or non-contingent, liquidated

or unliquidated, senior or subordinate), arising under or out of, in connection with, or in any way

relating to the Debtors, the Acquired Assets, the operation of the Debtors’ business prior to the

closing of the Transaction, or the transfer of the Acquired Assets to the Buyer, hereby are forever

barred, estopped, and permanently enjoined from asserting against the Buyer, any of the

foregoing’s affiliates, successors, or assigns, their property or the Acquired Assets, such persons’

or entities’ Liens, Claims, or interests in and to the Acquired Assets, including, without limitation,




                                                  18
             Case 20-10755-BLS         Doc 426-1       Filed 07/08/20     Page 20 of 92




the following actions: (a) commencing or continuing in any manner any action or other proceeding

against the Purchase and each of its affiliates, successors, Acquired Assets or properties;

(b) enforcing, attaching, collecting, or recovering in any manner any judgment, award, decree, or

order against the Buyer, and each of its affiliates, successors, Acquired Assets, or properties;

(c) creating, perfecting, or enforcing any Lien or other Claim against the Buyer, and each of its

affiliates, successors, Acquired Assets, or properties; (d) asserting any setoff, right of subrogation,

or recoupment of any kind against any obligation due the Buyer, its affiliates or its successors;

(e) commencing or continuing any action, in any manner or place, that does not comply or is

inconsistent with the provisions of this Sale Order or other orders of the Court, or the APA or

actions contemplated or taken in respect thereof; or (f) revoking, terminating, or failing or refusing

to transfer or renew any license, permit, or authorization to operate any of the Acquired Assets or

conduct any of the businesses operated with the Acquired Assets.

       29.     Except as otherwise provided in paragraphs 16, 25, 36 and 37 of this Sale Order,

all persons and entities are hereby forever prohibited and enjoined from taking any action that

would adversely affect or interfere with the ability of the Debtors to sell and transfer the Acquired

Assets to the Buyer in accordance with the terms of the APA or this Sale Order.

       30.     Except as provided in the APA and this Sale Order and without limiting other

applicable provisions of this Sale Order, the Buyer is not, by virtue of the consummation of the

Transaction, assuming, nor shall it be liable or responsible for, as a successor or otherwise

(including with respect to successor or vicarious liabilities of any kind or character), under any

theory of law or equity, including any theory of antirust, environmental successor or transferee

liability, labor law, de facto merger, or substantial continuity, whether known or unknown, now

existing or hereafter raised, which may be asserted or unasserted, fixed or contingent, liquidated




                                                  19
              Case 20-10755-BLS         Doc 426-1       Filed 07/08/20     Page 21 of 92




or unliquidated with respect to the Debtors, or any of their predecessors or affiliates or any

obligations of the Debtors or their predecessors or affiliates, for any liabilities, debts,

commitments, or obligations (whether known or unknown, disclosed or undisclosed, absolute,

contingent, inchoate, fixed or otherwise) in any way whatsoever relating to or arising from the

Acquired Assets or the Debtors’ operation of their businesses or use of the Acquired Assets or any

such liabilities, debts, commitments, or obligations that in any way whatsoever are to be observed,

paid, discharged, or performed (in each case, including any liabilities that result from, relate to or

arise out of tort or product liability claims), or any liabilities calculable by reference to the Debtors

or their Acquired Assets or operations (including by reference to the Debtors’ experience or similar

ratings), or relating to continuing conditions existing, including with respect to any of Debtors’

predecessors or affiliates, which liabilities, debts, commitments, and obligations are hereby

extinguished insofar as they may give rise to successor liability, without regard to whether the

claimant asserting any such liabilities, debts, commitments, or obligations has delivered to the

Buyer a release thereof. The Buyer has each given substantial consideration under the APA for the

benefit of the holders of any Liens or Claims. The consideration given by the Buyer shall constitute

valid and valuable consideration for the releases of any potential claims of successor liability of

the Buyer, which releases shall be deemed to have been given in favor of the Buyer by all holders

of Liens or Claims against or interests in the Debtors or any of the Acquired Assets.

VI.     Other Provisions.

        31.     The consideration provided by the Buyer to the Debtors pursuant to the APA for

the Acquired Assets constitutes reasonably equivalent value and fair consideration under the

Bankruptcy Code, Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act,

Uniform Voidable Transactions Act, and under the laws of the United States, any state, territory,

possession, or the District of Columbia.


                                                   20
             Case 20-10755-BLS        Doc 426-1       Filed 07/08/20    Page 22 of 92




       32.     The transactions contemplated by the APA are undertaken by the Buyer without

collusion and in good faith, as that term is defined in section 363(m) of the Bankruptcy Code, and,

accordingly, the reversal or modification on appeal of the authorization provided herein to

consummate the Transaction shall not affect the validity of the Transaction, or the assumption and

assignment of the Assumed Contracts, unless such authorization and such Transaction are duly

stayed pending such appeal. The Buyer is a good faith buyer within the meaning of section 363(m)

of the Bankruptcy Code and, as such, are each entitled to the full protections of section 363(m) of

the Bankruptcy Code.

       33.     For cause shown, pursuant to Bankruptcy Rules 6004(h) and 7062(g), this Sale

Order shall not be stayed, shall be effective immediately upon entry, and the Debtors and the Buyer

are authorized to close the Transaction immediately upon entry of this Sale Order.

       34.     The failure to specifically include any particular provision of the APA in this Sale

Order shall not diminish or impair the effectiveness of such provision, it being the intent of the

Court that the APA be authorized and approved in its entirety; provided that this Sale Order shall

govern if there is any inconsistency between the APA (including all ancillary documents executed

in connection therewith) and this Sale Order.

       35.     The APA and any related documents or other instruments may be modified,

amended, or supplemented by the parties thereto and in accordance with the terms thereof, without

further order of the Court.

       36.     Nothing in this Sale Order or the APA releases, nullifies, precludes or enjoins the

enforcement of any police or regulatory liability to a governmental unit that any entity would be

subject to as the post-sale owner or operator of property after the date of entry of this Sale Order.

Nothing in this Sale Order or the APA authorizes the transfer or assignment of any governmental




                                                 21
              Case 20-10755-BLS        Doc 426-1       Filed 07/08/20     Page 23 of 92




(a) license, (b) permit, (c) registration, (d) authorization, or (e) approval, or the discontinuation of

any obligation thereunder, without compliance with all applicable legal requirements and

approvals under police or regulatory law. Nothing in this Sale Order divests any tribunal of any

jurisdiction it may have under police or regulatory law to interpret this Sale Order or to adjudicate

any defense asserted under this Order. Nothing in this Sale Order shall enjoin, release, impair or

otherwise preclude the United States from pursuing any criminal action or any police or regulatory

action or from pursuing any liability to the United States that is not a “claim” within the meaning

of section 101(5) of the Bankruptcy Code.

        37.     Nothing in this Sale Order shall enjoin, release, impair or otherwise preclude the

United States from exercising any valid and otherwise enforceable right of setoff or recoupment

subsequent to the Petition Date, and such rights are preserved.

        38.     For the avoidance of doubt, to the extent that Saab Defense and Security USA LLC

n/k/a Saab, Inc. has any setoff or recoupment rights in existence as of the Petition Date that are

valid and not avoidable, nothing in this Sale Order or in any documents, agreements or orders

associated with or entered into in connection with the Sale Order or sale shall impair such rights,

and nothing in this Sale Order or in any of the documents set forth in this paragraph shall impair

any setoff or recoupment rights that are valid and not avoidable in existence subsequent to the

Petition Date, and the Debtors, their estates and the Liquidation Trust as a successor in interest to

the Debtors reserve all of their rights with respect to any prepetition or post-petition setoff and

recoupment.

        39.     Except as otherwise provided in paragraphs 16, 25, 36 and 37 of this Sale Order,

the Court shall retain exclusive jurisdiction to, among other things, interpret, implement, and

enforce the terms and provisions of this Sale Order and the APA, all amendments thereto, and any




                                                  22
             Case 20-10755-BLS        Doc 426-1       Filed 07/08/20    Page 24 of 92




waivers and consents thereunder and each of the agreements executed in connection therewith to

which any Debtor is a party or which has been assigned by the Debtors to the Buyer, and to

adjudicate, if necessary, any and all disputes concerning or relating in any way to the Transaction,

including, but not limited to, retaining jurisdiction to: (a) compel delivery of the Acquired Assets

to the Buyer; (b) interpret, implement, and enforce the provisions of this Sale Order; (c) protect

the Buyer against any Liens, Claims, or other interest in or against the Debtors or the Acquired

Assets of any kind or nature whatsoever; and (d) enter any orders under sections 363 and 365 of

the Bankruptcy Code with respect to the Assumed Contracts.

       40.     To the extent that this Sale Order is inconsistent with any prior order or pleading

with respect to the Sale Motion in these chapter 11 cases, the terms of this Sale Order shall govern.




                                                 23
            Case 20-10755-BLS   Doc 426-1   Filed 07/08/20   Page 25 of 92




                                    EXHIBIT 1

                                     The APA




WBD (US) 49560465v2
               Case 20-10755-BLS      Doc 426-1      Filed 07/08/20     Page 26 of 92

                                                                                 Execution Version


                                  ASSET PURCHASE AGREEMENT

        THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of July 1, 2020
(the “Signing Date”), is entered into by and among Wright Air Service, Inc., an Alaska corporation
or its Affiliates (collectively, “Buyer”), and Ravn Air Group, Inc. (“RAG”), JJM, Inc. (“JJM”),
Frontier Flying Service, Inc. (“FFS”), Corvus Airlines, Inc. (“Corvus”), and Hageland Aviation
Services, Inc. (“HAS” and together with RAG, JJM, FFS and Corvus, “Seller” and, together with
Buyer, the “Parties” and each of Buyer and Seller a “Party”).

                                           RECITALS

        Seller provides air transportation and logistics services to the passenger, mail, charter and
freight markets in Alaska (the “Business”).

        On April 5, 2020 (the “Petition Date”), RAG, Ravn Air Group Holdings, LLC (“RAG
Holdings”), JJM, HoTH, Inc. (“HoTH”), Peninsula Aviation Services, Inc. (“PAS”), Corvus, FFS
and HAS each filed a voluntary petition for relief pursuant to chapter 11 of title 11 of the United
States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”) in the United States Bankruptcy
Court for the District of Delaware (the “Bankruptcy Court”), commencing the chapter 11 cases
captioned In re Ravn Air Group, Inc., Case No. 20-10755 (the “RAG Case”), In re Ravn Air Group
Holdings, LLC, Case No. 20-10756 (the “RAG Holdings Case”), In re JJM, Inc., Case No. 20-
10757 (the “JJM Case”), In re HoTH, Inc., Case No. 20-10758 (the “HoTH Case”), In re Peninsula
Aviation Services, Inc., Case No. 20-10762 (the “PAS Case”), In re Corvus Airlines, Inc., Case
No. 20-10759 (the “Corvus Case”), In re Frontier Flying Service, Inc., Case No. 20-10760 (the
“FFS Case”) and In re Hageland Aviation Services, Inc., Case No. 20-10761 (the “HAS Case” and
together with the RAG Case, the RAG Holdings Case, the JJM Case, the HoTH Case, the PAS
Case, the Corvus Case and the FFS Case, the “RAVN Bankruptcy Cases”).

       On April 7, 2020, the Bankruptcy Court entered an order consolidating the RAVN
Bankruptcy Cases for procedural purposes, and the RAVN Bankruptcy Cases are presently being
administered under the caption and on the docket of the RAG Case.

        Pursuant to an order of the Bankruptcy Court, Seller conducted an auction (the “Auction”)
of the Acquired Assets (as defined below) at which Buyer submitted the highest and best bid for
the Acquired Assets.

        Subject to approval of the Bankruptcy Court, Seller desires to sell, convey, assign, and
transfer the Acquired Assets, and Buyer desires to purchase the Acquired Assets from Seller, for
the consideration and on the terms set forth in this Agreement.




VP/#37016248
146484.01601/123458398v.5
               Case 20-10755-BLS      Doc 426-1      Filed 07/08/20     Page 27 of 92




                                          AGREEMENT

        The parties, intending to be legally bound, agree as follows:

                                          ARTICLE 1
                                         DEFINITIONS

        1.1      Definitions

        For purposes of this Agreement, the following terms have the meanings specified or
referred to in this Section 1.1:

        “Acquired Assets” means all right, title and interest of Seller in and to: (a) (i) the Real
Property listed on Exhibit A and all improvements, furniture, fixtures and equipment located at
such Real Property, (ii) the Personal Property listed on Exhibit A under the heading “Ground
Service Equipment” and all accessories and related parts of such Personal Property, (iii) the
Aircraft listed on Exhibit A, and (iv) the Assumed Contracts listed on Exhibit A, provided,
however, that each of the foregoing clauses (i) through (iv) does not include any Excluded Assets,
and (b) the Wright Air Service/Warbelow’s Air Causes of Action for trespassing, lost rent, and
reputational harm (including without limitation, with respect to activities in North Slope Borough).

        “Affiliate” means, with respect to any Person, any other Person directly or indirectly
controlling, controlled by, or under common control with such Person, and in the case of any
natural Person includes, without limitation, all relatives and family members of such Person.

        “Agreement” has the meaning set forth in the preamble of this document.

       “Aircraft” means either collectively or individually, as applicable, the aircraft described in
Part 3.12 of the Disclosure Schedule (as may be supplemented from time to time by Seller with
the approval of Buyers in accordance with this Agreement), comprised of an Airframe, together
with the Engines and Propellers, associated with such Airframe, and, where the context permits,
references to an “Aircraft” shall include Manuals and Technical Records associated therewith.

        “Airframe” means, at any time, the airframe which is part of the relevant Aircraft at such
time, together with all Parts relating to such airframe.

        “Ancillary Documents” means any certificate, agreement, document or other instrument
(other than this Agreement) to be executed and delivered by a party in connection with the
consummation of the transactions contemplated by this Agreement.

        “Assignment and Assumption Agreement” has the meaning set forth in Section 2.6(a)(iii).

        “Assumed Contracts” means the Contracts to which Seller is a party that Buyer has
expressly agreed to assume, which Contracts are listed on Exhibit A. Buyer shall have the right,
by written notice delivered to Seller at any time from and after the Signing Date and until the
Closing Date to delete any such Contract from Exhibit A. Buyer shall also have the right by written
notice delivered to Seller at any time during the period from and after the Signing Date and until
the Closing Date to add any Contract to which Seller is a party to Exhibit A; provided that such
                                                 2
VP/#37016248
               Case 20-10755-BLS        Doc 426-1      Filed 07/08/20      Page 28 of 92




Contract has not been previously rejected in the RAVN Bankruptcy Cases or assumed and assigned
to another third party, and subject to Bankruptcy Court approval if added after entry of the Sale
Order. Notwithstanding the foregoing, the Assumed Contracts are only those Contracts listed on
Exhibit A as it appears in its final form as of the Closing Date.

        “Assumed Liabilities” means, with respect to the Business, the obligations of Seller with
respect to (i) all Liabilities set forth on Exhibit B and (ii) any obligations arising out of or relating
to the ownership or operation of the Acquired Assets after the Closing Date.

        “Auction” has the meaning set forth in the Recitals of this Agreement.

        “Avoidance Actions” means all claims and causes of action of Seller or the bankruptcy
estate of Seller, that are or may be the subject of any suit at law or equity or an adversary
proceeding under Sections 510, 542, 544, 546, 547, 548, 549, 550, 551, or 553 of the Bankruptcy
Code, or similar preference, avoidance or fraudulent transfer claims or causes of action arising
under applicable non-bankruptcy law.

        “Bankruptcy Code” has the meaning set forth in the Recitals of this Agreement.

        “Bankruptcy Court” has the meaning set forth in the Recitals of this Agreement.

         “Benefit Plan” means (i) all “employee benefit plans” (including, without limitation, as
defined in Section 3(3) of ERISA), including all employee benefit plans that are “pension plans”
(including, without limitation, as defined in Section 3(2) of ERISA, and Seller’s Bargaining Unit
Employees Pension Plan) and any other employee benefit arrangements or payroll practices
(including severance pay, vacation pay, company awards, salary continuation for disability, sick
leave, death benefit, hospitalization, welfare benefit, group or individual health, dental, medical,
life, insurance, fringe benefit, deferred compensation, profit sharing, retirement, retiree medical,
supplemental retirement, bonus or other incentive compensation, stock purchase, equity-based,
stock option, stock appreciation rights, restricted stock and phantom stock arrangements or
policies) and (ii) all other employment, termination, bonus, severance, change in control,
collective bargaining or other similar plans, programs, policies, contracts, or arrangements
(whether written or unwritten), in each case, adopted, sponsored by, entered into, maintained,
contributed to, or required to be contributed to by any Seller or any ERISA Affiliate for the benefit
of any current or former employee, director, officer or independent contractor of any Seller, under
or with respect to which any Seller or ERISA Affiliate has any Liability.

        “Bidding Procedures” has the meaning set forth in the Sale Procedures Order.

        “Breach” means a breach of a covenant, obligation or other provision of this Agreement or
any instrument delivered pursuant to this Agreement.

        “Break-Up Fee” means an amount equal to three percent (3%) of the Purchase Price.

        “Business” has the meaning set forth in the Recitals of this Agreement.

        “Buyer” has the meaning set forth in the preamble of this Agreement.

                                                   3
VP/#37016248
               Case 20-10755-BLS      Doc 426-1      Filed 07/08/20     Page 29 of 92




        “Buyer’s Advisors” has the meaning set forth in Section 5.2.

      “Cape Town Convention” means, together, the Convention on International Interests in
Mobile Equipment and its Protocol on Matters Specific to Aircraft Equipment.

         “Cash and Cash Equivalents” means all of Seller’s cash (including petty cash and checks
received prior to the close of business on the Closing Date), checking account balances, marketable
securities, certificates of deposits, time deposits, bankers’ acceptances, commercial paper, security
entitlements, securities accounts, commodity Contracts, commodity accounts, government
securities, and any other cash equivalents, whether on hand, in transit, in banks or other financial
institutions, or otherwise held.

        “Claim” or “claim” has the meaning given that term in Section 101(5) of the Bankruptcy
Code and includes, inter alia, all rights, claims, causes of action, defenses, debts, demands,
damages, offset rights, setoff rights, recoupment right, obligations, and Liabilities of any kind or
nature under contract, at law, or in equity, known or unknown, contingent or matured, liquidated
or unliquidated, and all rights and remedies with respect thereto.

        “Closing” has the meaning set forth in Section 2.3 of this Agreement.

        “Closing Date” has the meaning set forth in Section 2.3 of this Agreement.

      “Code” means the United States Internal Revenue Code of 1986, as the same may be
amended from time to time.

        “Collective Bargaining Agreement” means any Contract with a labor union, works council,
labor organization, or any other Person representing or purporting to represent employees.

        “Consent” means any approval, consent, ratification, waiver or other authorization
(including any Governmental Authorization).

       “Contract” means any written or oral contract, purchase order, service order, sales order,
indenture, note, bond, lease, sublease, license, understanding, instrument, or other agreement,
arrangement, or commitment that is binding upon a Person or its property, whether express or
implied.

        “Control” or “control” means, when used with reference to any Person, the power to direct
the management, actions, or policies of such Person, directly or indirectly, by or through stock or
other equity ownership, agency, or otherwise, or pursuant to, or in connection with, any Contract;
and the terms “Controlling”, “controlling”, “Controlled”, and “controlled” have meanings
correlative to the foregoing.

       “Cure Costs” means the amounts, if any, required to cure any past defaults with respect to
an Assumed Contract pursuant to 11 U.S.C. § 365(b)(1).

        “Current Liabilities” means the unpaid Liabilities of the Seller that are exclusively related
to the operation of the Business after the Petition Date and before the Closing Date.


                                                 4
VP/#37016248
               Case 20-10755-BLS        Doc 426-1      Filed 07/08/20      Page 30 of 92




        “Deposit” has the meaning set forth in Section 2.2(b) of the Agreement.

        “Disclosure Schedules” means the Schedules and Exhibits delivered by Seller to Buyer on
the date hereof, and attached hereto and incorporated herein.

       “Employee” means any employee (or individual classified for tax purposes as an
independent contractor) of Seller who performs work primarily related to the operation of the
Business.

         “Encumbrance” means any charge, claim, community property interest, right of way,
easement, covenant, condition, equitable interest, Lien, option, pledge, security interest, right of
first refusal, or restriction of any kind, including any restriction on use, voting, transfer, receipt of
income or exercise of any other attribute of ownership.

       “Engine” means, with respect to any Airframe, the engine listed as attached to such
Airframe on Exhibit A and any and all related Parts.

       “Environment” means soil, land surface or subsurface strata, surface waters (including
navigable waters, ocean waters, streams, ponds, drainage basins and wetlands), groundwaters,
drinking water supply, stream sediments, ambient air (including indoor air), plant and animal life,
and any other environmental medium or natural resource.

       “Environmental Law” means any Law that requires or relates to the protection of human
health with respect to Hazardous Materials, or to the Environment, including the following:

               (a)      advising appropriate authorities, employees, and the public of intended or
        actual Releases of Hazardous Materials, violations of discharge limits, or other
        prohibitions, and of the commencements of activities, such as resource extraction or
        construction, that could have significant impact on the Environment;

               (b)      preventing or reducing to acceptable levels the Release of any Hazardous
        Materials into the Environment;

               (c)    reducing the quantities, preventing the Release, or minimizing the
        hazardous characteristics of wastes or other Hazardous Materials that are generated;

              (d)    reducing to acceptable levels the risks inherent in the transportation of
        Hazardous Materials;

                 (e)    protection of human health due to exposure to any Hazardous Materials; or

               (f)     cleaning up Hazardous Materials that have been Released, preventing the
        Threat of Release, or paying the costs of such clean up or prevention.

       “Environmental Liabilities and Obligations” means all Liabilities arising from any
impairment, impact or damage to the Environment, health or safety, or any failure to comply with
Environmental Law in connection with the operation of the Business, the Acquired Assets, or the
Real Property, including Liabilities related to: (i) the transportation, storage, use, arrangement for
                                                   5
VP/#37016248
               Case 20-10755-BLS       Doc 426-1      Filed 07/08/20      Page 31 of 92




disposal or disposal of, or exposure to, Hazardous Materials; (ii) the Release of Hazardous
Materials, including migration onto or from the Real Property; (iii) any other pollution or
contamination of the Environment; (iv) any other obligations imposed under Environmental Law
including pursuant to any applicable Permits issued pursuant to under any Environmental Law;
(v) Orders, notices to comply, notices of violation, alleged noncompliance and inspection reports
with respect to any Liabilities pursuant to Environmental Law; and (vi) all obligations with respect
to personal injury, property damage, wrongful death and other damages and losses arising under
applicable Environmental Law but only as a result of any of the matters identified in clauses (i)-
(v).

        “ERISA” means the Employee Retirement Income Security Act of 1974, as amended, and
the regulations promulgated thereunder.

       “ERISA Affiliate” means any entity which is a member of (i) a controlled group of
corporations (as defined in Section 414(b) of the Code), (ii) a group of trades or businesses under
common control (as defined in Section 414(c) of the Code), (iii) an affiliated service group (as
defined under Section 414(m) of the Code), or (iv) any group specified in the Treasury Regulations
promulgated under Section 414(o) of the Code, any of which includes or included any Seller.

        “Excluded Assets” has the meaning set forth in Section 2.4 of this Agreement.

        “Excluded Liabilities” are, collectively, all of Seller’s Liabilities not expressly included in
the Assumed Liabilities, including, without limitation, any Current Liabilities, any Liability related
to (i) ERISA or any Benefit Plan, (ii) any pre-Closing Collective Bargaining Agreement, (iii) Tax
or Tax Proceeding or (iv) Environmental Liabilities and Obligations.

        “Ex-Im Laws” means all U.S. and applicable non-U.S. Laws relating to export, reexport,
transfer, and import controls, including the Export Administration Regulations, the International
Traffic in Arms Regulations, and the customs and import Laws administered by U.S. Customs and
Border Protection.

        “FAA” means the United States Federal Aviation Administration or any successor thereto.

        “Federal Aviation Act” means the Federal Aviation Act of 1958, as amended, together with
the aviation regulations of the FAA, as the same may be in effect from time to time.

        “Final Order” means an order or judgment, the operation or effect of which is not stayed,
and as to which order or judgment (or any revision, modification, or amendment thereof), the time
to appeal or seek review or rehearing has expired, and as to which no appeal or petition for review
or motion for re-argument has been taken or been made and is pending for argument.

        “GAAP” means United States generally accepted accounting principles as in effect from
time to time.

        “Governmental Authorization” means any approval, Consent, license, permit, waiver, or
other authorization issued, granted, given or otherwise made available by or under the authority of
any Governmental Body or pursuant to any Law.

                                                  6
VP/#37016248
               Case 20-10755-BLS       Doc 426-1       Filed 07/08/20      Page 32 of 92




        “Governmental Body” means the following:

               (a)     any nation, state, county, city, town, village, district, or other jurisdiction of
        any nature;

                 (b)   any federal, state, local, municipal, foreign, or other government;

                (c) any governmental or quasi-governmental authority of any nature (including
        any governmental agency, branch, department, official, or entity and any court or other
        tribunal);

                 (d)   any multi-national organization or body; or

                (e)      any body exercising or entitled to exercise any administrative, executive,
        judicial, legislative, police, regulatory, or taxing authority or power of any nature.

        “Ground Lease” means any long-term lease of land in which most of the rights and benefits
comprising ownership of the land and the improvements thereon or to be constructed thereon, if
any, are transferred to the tenant for the term thereof.

       “Hazardous Materials” means any material waste, chemical substance, or product or other
substance (i) that is listed, defined, designated, or classified as or otherwise determined to be,
hazardous, radioactive, infectious, toxic, or a pollutant or contaminant under or pursuant to any
Environmental Law or (ii) the generation, handling, recycling, use, treatment, storage,
transportation, Release, disposal, or exposure of or to which is subject to regulation under any
Environmental Law, including any admixture or solution thereof and specifically including
petroleum and all derivatives thereof and synthetic substitutes therefore, chlorides, naturally
occurring radioactive material, polychlorinated biphenyls or “N.O.R.M.”, and asbestos or
asbestos-containing materials.

        “Improvements” has the meaning set forth in Section 3.3(k).

        “Inventory” means inventories of raw materials and supplies, manufacturing, spare, and
purchased parts, goods in process, subassemblies, and finished goods, janitorial and office
supplies, and other disposables and consumables on hand or under order for use by Seller in
connection with the Business, wherever located and whether or not obsolete or carried on the
Seller’s books of account, in each case with any transferable warranty and service rights of Seller
with respect to such Acquired Assets as of the Closing Date.

        “Law” means any federal, state, local, municipal, foreign, or international, multinational
or other law, treaty, statute, constitution, principle of common law, resolution, ordinance, code,
edict, decree, rule, regulation, ruling, or requirement issued, enacted, adopted, promulgated,
implemented, or otherwise put into effect by or under the authority of any Governmental Body.

       “Liability” or “Liabilities” means any debt, liability, or obligation of whatever kind or
nature (whether direct or indirect, known or unknown, asserted or unasserted, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated, and due or to become due), including,
without limitation, any liability for Taxes and any Claim.
                                                   7
VP/#37016248
               Case 20-10755-BLS        Doc 426-1       Filed 07/08/20      Page 33 of 92




        “Lien” means any mortgage, pledge, hypothecation, right of others, claim, security interest,
encumbrance, lease, sublease, license, occupancy agreement, adverse claim or interest, easement,
covenant, encroachment, burden, title defect, title retention agreement, voting trust agreement,
interest, equity, option, lien, right of first refusal, charge, or other restrictions or limitations of any
nature whatsoever, including, without limitation, such as may arise under any Contracts, and any
“claim,” “lien,” or “security interest,” as those terms are defined in the Bankruptcy Code.

       “Manuals and Technical Records” means the documents, data and records with respect to
the Aircraft as maintained by Seller, including all additions, renewals, revisions, miscellaneous
documents and replacements from time to time made in accordance with Seller’s maintenance
program.

         “Material Adverse Effect” means any event, change, occurrence, or state of facts that has
had, or is reasonably likely to have, individually or in the aggregate, a material adverse effect on
the assets, Liabilities, Business, properties, financial condition, or results of operations of Seller,
taken as a whole; provided, however, that in no event shall any of the following, alone or in
combination, be deemed to constitute, or be taken into account, in determining whether there has
been, or would be, a Material Adverse Effect: (i) changes in economic or political conditions in
the United States or regionally, but that do not have a disproportionate effect on Seller relative to
other participants in the industry in which Seller conducts its Business; (ii) changes that affect
generally the industry in which Seller operates but that do not have a disproportionate effect on
Seller relative to other participants in the industry in which Seller conducts its Business;
(iii) changes in financial, credit or securities markets generally, including any changes in
prevailing interest rates, but that do not have a disproportionate effect on Seller relative to other
participants in the industry in which Seller conducts its Business; (iv) changes after the Signing
Date in any applicable Law or GAAP; (v) any actions or omissions taken or omitted to be taken
as a requirement pursuant to this Agreement or otherwise at the written instruction of Buyer;
(vi) the negotiation, execution, or the announcement of, the consummation of the transactions
contemplated hereby, or the performance of obligations under this Agreement or the other
Ancillary Documents, including, without limitation, effects related to any action permitted hereby
and compliance with the covenants contained herein or the failure to take any action as a result of
any restrictions or prohibitions set forth herein; (vii) the commencement and existence of the
RAVN Bankruptcy Cases; or (viii) the effects of the COVID-19 pandemic.

       “Order” or “order” means any award, decision, injunction, judgment order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any court, administrative agency, or
other Governmental Body or by any arbitrator.

        “Organizational Documents” means, with respect to a particular entity Person, (i) if a
corporation, the articles or certificate of incorporation and bylaws, (ii) if a general partnership, the
partnership agreement and any statement of partnership, (iii) if a limited partnership, the limited
partnership agreement and certificate of limited partnership, (iv) if a limited liability company, the
articles or certificate of organization or formation and any limited liability company or operating
agreement, (v) if another type of Person, all other charter and similar documents adopted or filed
in connection with the creation, formation or organization of the Person, and (vi) all amendments
or supplements to any of the foregoing.


                                                    8
VP/#37016248
               Case 20-10755-BLS      Doc 426-1      Filed 07/08/20     Page 34 of 92




        “Part” means, with respect to an Airframe, Engine or Propeller, any auxiliary power unit,
avionics, appliance, part, instrument, appurtenance, accessory, furnishing or other item of
equipment of whatever nature (other than an Engine or Propeller) which may from time to time be
incorporated or installed in or attached to the relevant Airframe, Engine or Propeller and to which
the Seller that owns such Airframe, Engine or Propeller has title or, after removal therefrom, so
long as title thereto shall remain vested in the related Seller.

        “Party” or “party” has the meaning set forth in the preamble of this Agreement.

        “Parties” or “parties” has the meaning set forth in the preamble of this Agreement.

        “Permits” means all notifications, licenses, permits (including environmental, construction
and operation permits), franchises, certificates, approvals, Consents, waivers, clearances,
exemptions, classifications, registrations, variances, and other similar documents and
authorizations issued by any Governmental Body to Seller and used, or held for use, in connection
with or applicable to ownership of the Acquired Assets to the extent such Permits are held by
Seller.

        “Permitted Encumbrances” means all items listed on Part 1.1 of the Disclosure Schedule.

       “Person” means any individual, corporation (including any non-profit corporation), general
or limited partnership, limited liability company, joint venture, estate, trust, association
organization, labor union, or other entity or Governmental Body.

        “Personal Property” has the meaning set forth in Section 3.3 of this Agreement.

        “Petition Date” has the meaning set forth in the Recitals.

       “Pre-Closing Tax Period” means any Taxable period ending on or before the Closing Date
and the portion of any Straddle Period that ends as of the end of the Closing Date.

        “Propeller” means, with respect to any Engine, the propeller that is listed as being attached
thereto in Exhibit A and any and all related Parts.

        “Property Tax Amount” means the amount of Property Taxes allocable to any Pre-Closing
Tax Period as set forth on the Property Tax Schedule (as finally agreed to by Buyer and Seller)
and in accordance with Section 10.2(d).

        “Property Tax Claim” has the meaning set forth in Section 5.7 of this Agreement.

        “Property Tax Schedule” has the meaning set forth in Section 10.2(d) of this Agreement.

        “Purchase Price” has the meaning set forth in Section 2.2(a) of this Agreement.

      “Purchase Price Allocation Schedule” has the meaning set forth in Section 2.8 of this
Agreement.

        “RAVN Bankruptcy Cases” has the meaning set forth in the Recitals of this Agreement.

                                                 9
VP/#37016248
               Case 20-10755-BLS       Doc 426-1       Filed 07/08/20     Page 35 of 92




        “Real Property” has the meaning set forth in Section 3.3(b).

       “Release” means any spilling, leaking, emitting, discharging, depositing, escaping,
leaching, dumping or other releasing into the Environment, whether intentional or unintentional.

         “Remedial Action” means all actions to (i) investigate, clean up, remove, treat or in any
other way address any Hazardous Material; (ii) prevent the Release of any Hazardous Material;
(iii) perform pre-remedial studies and investigations or post-remedial monitoring and care; or
(iv) correct or abate a condition of noncompliance with Environmental Laws.

        “Representative” means with respect to a particular Person, any member of the board of
directors, manager, executive officer, employee, agent, consultant, advisor or other representative
of such Person, including legal counsel, accountants, contractors, agents and financial advisors.

         “Sale Motion” is the Motion for Entry of an Order: (i)(a) Authorizing and approving the
bidding procedures, (b) approving procedures related to the assumption of certain executory
contracts and unexpired leases, (c) approving the notice procedures, (d) authorizing entry into
one or more stalking horse agreements, and (e) setting a date for the sale hearing; and
(ii) authorizing and approving (a) the sale of certain assets free and clear of all liens, claims
encumbrances and interests, (b) the assumption of certain contracts, and (c) payment of bid
protections, if applicable [Bankruptcy Court Docket No. 197], entered in the RAVN Bankruptcy
Cases on May 14, 2020.

        “Sale Order” means an Order of the Bankruptcy Court, in form and substance acceptable
to Buyer in its discretion, among other things, (a) approving (i) this Agreement and the execution,
delivery, and performance by Seller of this Agreement and the other instruments and agreements
contemplated hereby, (ii) the sale of the Acquired Assets to Buyer free and clear of all
Encumbrances (other than any Permitted Encumbrances), and (iii) the assumption and assignment
to Buyer of the Assumed Contracts on the terms set forth herein; (b) determining that Buyer is a
good-faith purchaser and has provided adequate assurance of future performance with respect to
the Assumed Contracts; and (c) providing that (w) the Closing will occur in accordance with the
terms and conditions hereof; (x) Buyer will not have any derivative, successor, transferee or
vicarious liability for Liabilities of Seller or any Affiliates of Seller by reason of any theory of Law
or equity (whether under federal or state Law or otherwise) as a result of the transactions
contemplated by this Agreement, including Liabilities on account of any Taxes arising, accruing,
or payable under, out of, in connection with, or in any way relating to the Business prior to the
Closing; and (y) to the maximum extent permitted by the Bankruptcy Code, the so-called “bulk
sales,” “bulk transfer” and similar Laws (including those relating to Taxes) in any applicable
jurisdictions do not apply.

        “Sale Procedures Order” is the Order (a) Authorizing and approving the bidding
procedures, (b) approving procedures related to the assumption of certain executory contracts
and unexpired leases, (c) approving the notice procedures, (d) authorizing entry into one or more
stalking horse agreements, and (e) setting a date for the sale hearing [Bankruptcy Court Docket
No. 295], entered in the RAVN Bankruptcy Cases on June 3, 2020.

        “Seller” has the meaning set forth in the preamble of this Agreement.

                                                  10
VP/#37016248
               Case 20-10755-BLS      Doc 426-1       Filed 07/08/20    Page 36 of 92




        “Seller’s Knowledge” or similar references to the Knowledge of Seller means the current,
actual knowledge of Seller’s chief executive officer or chief financial officer.

        “Signing Date” has the meaning set forth in the preamble of this Agreement.

      “Space Lease” means any lease or rental agreement pertaining to the occupancy of any
improved space on any parcel or tract of land in which Seller has an interest.

        “Straddle Period” means any Taxable period that includes (but does not end on) the Closing
Date.

         “Tax” means any tax (including, without limitation, any income tax, capital gains tax,
value-added tax, franchise tax, sales tax, property tax, gift tax, or estate tax), levy, assessment,
tariff, duty (including any customs duty), deficiency or other fee, and any related charge or amount
(including any fine, penalty, interest, or addition to tax), imposed, assessed, or collected by or
under the authority of any Governmental Body or payable pursuant to any tax-sharing agreement
or any other Contract relating to the sharing or payment of any such tax, levy, assessment, tariff,
duty, deficiency, or fee.

        “Tax Proceeding” means any action, suit, investigation, audit, Claim, investigation, or
other action or proceeding with respect to Taxes.

        “Tax Return” means any return (including any information return), report, statement,
schedule, notice, form or other document, or information filed with or submitted to or required to
be filed with or submitted to, any Governmental Body in connection with the determination,
assessment, collection, or payment of any Tax or in connection with the administration,
implementation, or enforcement of, or compliance with, any Law relating to any Tax.

        “Third Party” means any Person that is neither a party to this Agreement nor an Affiliate
of a party to this Agreement.

       “Threat of Release” means a substantial likelihood of a Release that may require any
Remedial Action to prevent or mitigate damage to the Environment that may result from such
Release.

                             ARTICLE 2
  SALE AND TRANSFER OF ASSETS; EXCLUDED ASSETS; ASSUMED/CREDITED
                           DEBT; CLOSING

        2.1      Acquired Assets

        Pursuant to Sections 105, 363, 365 and 1123(a)(5) of the Bankruptcy Code, and subject to
the terms and conditions of this Agreement, at the Closing Seller will sell and transfer the Acquired
Assets to Buyer, and Buyer will purchase the Acquired Assets from Seller.




                                                 11
VP/#37016248
               Case 20-10755-BLS       Doc 426-1       Filed 07/08/20    Page 37 of 92




        2.2      Purchase Price

                (a)   The aggregate consideration for the sale and transfer of the Acquired Assets
will be (i) Twelve Million Eight Hundred Thousand and 00/100 Dollars ($12,800,000) (the
“Purchase Price”), which amount is payable and deliverable in cash, free and clear of, and without
reduction for, any Tax due in connection with the execution and delivery of this Agreement or the
consummation of the transactions contemplated in this Agreement, to Seller at the Closing minus
the Property Tax Amount, plus (i) the assumption by Buyer of the Assumed Liabilities and (ii) the
aggregate amount of all Cure Costs.

                (b)    Buyer shall have deposited with Seller on the business day immediately
following the earlier of (i) the date on which Buyer is designated as a Stalking Horse Bidder (as
defined in the Bidding Procedures) or (ii) the Bid Deadline (as defined in the Bidding Procedures),
an amount in cash equal to One Million Two Hundred Eighty Hundred Thousand and 00/100
Dollars ($1,280,000) (the “Deposit”) by wire transfer of immediately available funds, which
Deposit shall be held by Seller in trust and distributed to either Buyer or Seller as follows:

                        (i)    if the Closing occurs, then the Deposit shall be applied towards the
                 Purchase Price payable by Buyer to Seller;

                        (ii)   if Buyer is a Back-Up Bidder (as defined in the Bidding Procedures),
                 then the Deposit may be retained by Seller in accordance with the Bidding
                 Procedures, otherwise the Deposit shall be returned to Buyer in accordance with
                 the Bidding Procedures; or

                         (iii) if the Closing does not occur, or this Agreement is terminated by
                 either Party or both Parties in accordance with Article 9 of this Agreement, then the
                 Deposit shall be returned to Buyer within five (5) business days of such
                 termination.

        2.3      Closing

        The purchase and sale (the “Closing”) provided for in this Agreement will take place by
electronic communications and transmission of PDF documents on the Closing Date, commencing
at 11:00 a.m. Central Time on the date that is the first Business Day after the date on which all
conditions to the obligations of Seller and Buyer to consummate the transactions contemplated by
this Agreement have been satisfied or waived, or at such other location and time as shall be
mutually agreed upon by Seller and Buyer in writing (the “Closing Date”). Subject to the
provisions of Article 9, failure to consummate the purchase and sale provided for in this
Agreement on the date and time and at the place determined pursuant to this Section 2.3 will not
result in the termination of this Agreement and will not relieve any party of any obligation under
this Agreement.

        2.4      Excluded Assets

       Notwithstanding anything in this Agreement to the contrary, all assets of Seller that are not
Acquired Assets shall be Excluded Assets (collectively, the “Excluded Assets”).

                                                  12
VP/#37016248
               Case 20-10755-BLS        Doc 426-1       Filed 07/08/20     Page 38 of 92




        2.5      Assumed Liabilities; Excluded Liabilities

        On the terms and subject to the conditions set forth in this Agreement and the Sale Order,
effective as of the Closing, Buyer shall assume from Seller and become responsible for, and the
Seller shall irrevocably convey, transfer and assign to Buyer, the Assumed Liabilities and will
timely pay, honor, and discharge, or cause to be timely paid, honored, and discharged, all of the
Assumed Liabilities in accordance with the terms thereof. Notwithstanding anything in this
Agreement to the contrary, Buyer will not assume, and will not be deemed to have assumed, or be
obligated to pay, perform or otherwise discharge any of the Excluded Assets or Excluded
Liabilities, or any Liability or obligation of Seller or any of its Affiliates, direct or indirect, known
or unknown, absolute or contingent, that are not expressly assumed by Buyer pursuant to this
Agreement.

        2.6      Closing Obligations

        At the Closing, the following shall occur:

                 (a)    Seller will deliver to Buyer the following:

                        (i)     a quitclaim bill of sale conveying to Buyer the Personal Property, in
                 the form attached hereto as Exhibit C-1;

                         (ii)   one or more quitclaim deeds conveying to Buyer fee title to the
                 Owned Real Property, subject to the Permitted Encumbrances, in the form attached
                 hereto as Exhibit E;

                        (iii) an assignment and assumption agreement assigning to Buyer each
                 Ground Lease Real Property listed on Exhibit A, in the form attached hereto as
                 Exhibit C-2;

                        (iv) a Warranty Bill of Sale in the form attached hereto as Exhibit C-3
                 (the “Aircraft Bill of Sale”) for each Aircraft;

                      (v)    an assignment and assumption agreement assigning to Buyer the
                 Assumed Contracts, in the form attached hereto as Exhibit D (the “Assignment and
                 Assumption Agreement”);

                         (vi) to the extent Seller is capable of delivery, copies of all instruments,
                 certificates, documents and other filings (if applicable) necessary to release the
                 Acquired Assets from all Encumbrances (other than Permitted Encumbrances),
                 including, without limitation, any applicable UCC release or termination
                 statements, as reasonably required by the Buyer, all in a form reasonably
                 satisfactory to Buyer;

                        (vii) an officer’s certificate, dated as of the Closing Date, executed by a
                 duly authorized officer of Seller certifying that the conditions set forth in Article 7
                 have been satisfied;

                                                   13
VP/#37016248
               Case 20-10755-BLS         Doc 426-1      Filed 07/08/20     Page 39 of 92




                          (viii) possession of the Real Property;

                          (ix)    possession of the tangible Acquired Assets;

                          (x)     certificates of title or origin (or like documents) with respect to any
                 vehicles or other equipment included in the Acquired Assets for which a certificate
                 of title or origin is required or customary in order to transfer title;

                         (xi) such other bills of sale, deeds, endorsements, assignments, and other
                 good and sufficient instruments of conveyance and transfer, in form reasonably
                 satisfactory to Buyer, as Buyer may reasonably request to vest in Buyer all of
                 Seller’s right, title, and interest of Seller in, to, or under any or all the Acquired
                 Assets, including all Real Property;

                        (xii) such ordinary and customary documents (including any factually
                 accurate affidavits) as may be reasonably required by any title company or title
                 insurance underwriter to enable Buyer to acquire, at Buyer’s sole election and
                 Buyer’s sole cost and expense, one or more owners or leasehold policies of title
                 insurance issued by such title company covering any or all of the Owned Real
                 Property or Ground Lease Real Property;

                        (xiii) an affidavit, executed by Seller under penalties of perjury, stating
                 that Seller is not a “foreign person” pursuant to Treasury Regulation
                 Section 1.1445-2(b)(2), dated as of the Closing Date;

                        (xiv) the Property Tax Schedule in accordance with Section 10.2(d)
                 hereof (to which Seller and Buyer shall have agreed to at least three (3) Business
                 Days prior to the Closing Date);

                          (xv)    the power of attorney described in Section 5.6; and

                         (xvi) such other documents as Buyer may reasonably request that are not
                 inconsistent with the terms of this Agreement and customary for a transaction of
                 this nature and necessary to evidence or consummate the transactions contemplated
                 by this Agreement.

                 (b)      Buyer will deliver to Seller the following:

                          (i)     the balance of the Purchase Price, after application of the Deposit;

                         (ii)   the Cure Costs, by wire transfer to such accounts as the creditor of
                 Seller has directed payment, or if such payment is not yet due, to an account
                 specified by Seller from which Seller will make payment to effectuate the cure of
                 any default under an Assumed Contract;

                          (iii)   the Assignment and Assumption Agreement duly executed by
                 Buyer;

                                                   14
VP/#37016248
               Case 20-10755-BLS        Doc 426-1      Filed 07/08/20     Page 40 of 92




                        (iv) an officer’s certificate, dated as of the Closing Date, executed by a
                 duly authorized officer of Buyer certifying that the conditions set forth in Article 8
                 have been satisfied; and

                         (v)    such endorsements, assignments and other good and sufficient
                 instruments of transfer and assumption, in form reasonably satisfactory to Seller,
                 as Seller may reasonably request.

        2.7      Closing Costs

        Buyer and Seller will prorate customary closing costs associated with the Real Property
as of the Closing Date, including real estate Taxes.

        2.8      Purchase Price Allocation
        At least ten (10) days prior to the Closing Date, Buyer shall prepare and deliver to Seller
a schedule allocating the Purchase Price among the Acquired Assets in accordance with
Section 1060 of the Code and the Treasury regulations promulgated thereunder. Seller shall
have seven (7) days from the date of such delivery to review and request the consent of Buyer to
any proposed changes to such schedule, such consent not to be unreasonably withheld (such
schedule, as revised as contemplated hereby, if applicable, the “Purchase Price Allocation
Schedule”). Seller and Buyer agree, for all income Tax purposes, to report the transactions
consistently with the Purchase Price Allocation Schedule and to not take any position during the
course of any income Tax audit or other income Tax Proceeding inconsistent with the Purchase
Price Allocation Schedule, except in each case as otherwise required by a change in Law or
pursuant to the good faith resolution of a Tax contest. Seller and Buyer shall make appropriate
adjustments to the Purchase Price Allocation Schedule to reflect any adjustments to the Purchase
Price.

        2.9      Withholding

        Notwithstanding any other provision in this Agreement to the contrary, Buyer and any
other applicable payor shall be entitled to deduct and withhold from any amount payable
pursuant to this Agreement such amounts as are required to be deducted and withheld under
applicable Law. Amounts withheld pursuant to this Section 2.9 shall be treated for all purposes
of this Agreement as having been paid to the Person in respect of which such deduction and
withholding was made.

                                  ARTICLE 3
                   REPRESENTATIONS AND WARRANTIES OF SELLER

        Seller represents and warrants to Buyer as of the Signing Date (except, in each case, to the
extent that any representation or warranty is expressly made as of another date, in which case, as
of such date), except as otherwise set forth in the Disclosure Schedules, as follows:

        3.1      Organization and Good Standing


                                                  15
VP/#37016248
               Case 20-10755-BLS        Doc 426-1      Filed 07/08/20     Page 41 of 92




        RAG is a corporation, duly organized, validly existing, and in good standing under the laws
of the State of Delaware, with the requisite corporate power and authority to conduct the Business
as now being conducted by RAG. JJM is a corporation, duly organized, validly existing, and in
good standing under the laws of the State of Alaska, with the requisite corporate power and
authority to conduct the Business as now being conducted by JJM. FFS is a corporation, duly
organized, validly existing, and in good standing under the laws of the State of Alaska, with the
requisite corporate power and authority to conduct the Business as now being conducted by FFS.
HAS is a corporation, duly organized, validly existing, and in good standing under the laws of the
State of Alaska, with the requisite corporate power and authority to conduct the Business as now
being conducted by HAS. Seller has previously delivered, made available or will make available
to Buyer complete and correct copies of all its Organizational Documents, as amended and in effect
on the Signing Date.

        3.2      Enforceability

        Subject to the entry of the Sale Order, Seller has all requisite power and authority to execute
and deliver this Agreement and each Ancillary Document to which it is a party, to perform its
obligations hereunder and thereunder, and to consummate the transactions contemplated hereby
and thereby. The execution and delivery of this Agreement and each of the Ancillary Documents
to which it is a party, the performance by Seller of its obligations hereunder and thereunder and
the consummation of the transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary action on the part of Seller.

        3.3      Title to Properties; Encumbrances

                 (a)    Owned Real Property.

                       (i)    Exhibit A.1(a) sets forth a complete list of all parcels of real property
                 owned by Seller (the “Owned Real Property”) to be transferred to Buyer. Seller
                 owns good, marketable, valid, insurable and indefeasible fee simple title to the
                 Owned Real Property, subject to the Permitted Encumbrances.

                         (ii)    Except for the Permitted Encumbrances and for items that will not
                 survive entry of the Sale Order, the Owned Real Property is not subject to any lease
                 or grant to any Person of any right to the use, purchase, occupancy or enjoyment of
                 the Owned Real Property or any portion thereof required to conduct the Business.
                 Except for Permitted Encumbrances, the Owned Real Property is not subject to any
                 Encumbrances or to any use restrictions, exceptions, reservations or limitations,
                 which in any material respect interfere with or impair the present and continued use
                 thereof in the ordinary course of business and in the same manner after the Closing
                 as conducted by Seller prior to Closing.

                       (iii) There are no pending or, to Seller’s Knowledge, threatened
                 condemnation proceedings relating to the Owned Real Property.

                         (iv) Seller is not obligated by any options, obligations, rights of first
                 refusal or contractual rights to sell, lease or purchase the Owned Real Property.

                                                  16
VP/#37016248
               Case 20-10755-BLS        Doc 426-1      Filed 07/08/20     Page 42 of 92




                        (v)     Seller has removed from the Owned Real Property the Excluded
                 Assets in a good and workmanlike manner, repairing any damage caused by such
                 removal and restoring the applicable area of the Owned Real Property to good and
                 operable condition, such removal, repair and restoration at Seller’s sole cost and
                 expense.

                 (b)    Ground Lease Real Property

                          (i)    Exhibit A.1(b) sets forth a complete list of all parcels of real
                 property subject to a Ground Lease (the “Ground Lease Real Property”) to be
                 transferred to Buyer. Seller owns good, marketable, valid and insurable leasehold
                 title to the Ground Lease Real Property, subject to the Permitted Encumbrances.
                 None of Seller’s possession and quiet enjoyment of the Ground Lease Real Property
                 under any such Ground Lease has been disturbed in any material respect and there
                 are no disputes with respect to any such Ground Lease Real Property.

                         (ii)    Except for the Permitted Encumbrances and for items that will not
                 survive entry of the Sale Order, the Ground Lease Real Property is not subject to
                 any sublease or grant to any Person of any right to the use, occupancy or enjoyment
                 of the Ground Lease Real Property or any portion thereof required to conduct the
                 Business. Except for Permitted Encumbrances, the Ground Lease Real Property is
                 not subject to any Encumbrances or to any use restrictions, exceptions, reservations
                 or limitations, which in any material respect interfere with or impair the present and
                 continued use thereof in the ordinary course of business and in the same manner
                 after the Closing as conducted by Seller prior to Closing.

                       (iii) There are no pending or, to Seller’s Knowledge, threatened
                 condemnation proceedings relating to the Ground Lease Real Property.

                         (iv) Seller is not obligated by any options, obligations, rights of first
                 refusal or contractual rights to sell, lease or purchase the Ground Lease Real
                 Property.

                         (v)     Seller has removed from the Ground Lease Real Property the
                 Excluded Assets in a good and workmanlike manner, repairing any damage caused
                 by such removal and restoring the applicable area of the Ground Lease Real
                 Property to good and operable condition, such removal, repair and restoration at
                 Seller’s sole cost and expense.

                 (c)    Space Lease Real Property

                        Seller is not currently party to a Space Lease.

              (d)      The transactions contemplated by this Agreement do not require the consent
of any party which is not a party to such transactions;

             (e)      All buildings, structures, fixtures, building systems and equipment, and all
components thereof (including without limitation the roof, HVAC, electrical, plumbing, sprinklers
                                                17
VP/#37016248
               Case 20-10755-BLS       Doc 426-1       Filed 07/08/20     Page 43 of 92




and fire safety systems), included in the Real Property (the “Improvements”) are in good condition
and repair, there are no physical, structural or mechanical defects thereto, and are sufficient for the
operation of the business of Seller. No Improvements are in need of replacement or major overhaul
and are adequate for the uses to which they are being put by Seller. None of the Real Property or
Improvements has suffered any material damage by fire or other casualty which has not been
repaired and restored in all material respects. There are no facts or conditions affecting any of the
Improvements that would, individually or in the aggregate, interfere in any material respect with
the use or occupancy of the Improvements or any portion thereof in the operation of the business
of Seller as currently conducted thereon.

                (f)     The Real Property is in material compliance with all applicable building,
zoning, subdivision, health, fire and safety and other land use Laws, including the Americans with
Disabilities Act of 1990, as amended, and all insurance requirements affecting the Real Property
(collectively, the “Real Property Laws”). Seller has not received any notice of violation of any
Real Property Law, and there is no basis for the issuance of any such notice or the taking of any
action for such violation.

                 (g)   All certificates of occupancy and other material permits, consents or
approvals necessary under all Real Property Laws with respect to the current occupancy and use
of the Real Property by Seller have been obtained and are currently in effect, and Seller has not
received written notice of any threatened suspension, modification or cancellation of such
certificates of occupancy, permits, consents and other approvals.

               (h)    All water, oil, gas, electrical, steam, compressed air, telecommunications,
sewer, storm and wastewater systems and other utility services or systems for the Real Property
have been installed and are operational and sufficient for the operation of the business of Seller as
currently conducted thereon.

              (i)     Seller’s use or occupancy of the Real Property or any portion thereof and
the operation of the business of Seller as currently conducted thereon is not dependent on a
“permitted non conforming use” or “permitted non conforming structure” or similar variance,
exemption or approval from any Governmental Body.

               (j)    No Real Property or any portion thereof is located in a flood hazard area (as
defined by the Federal Emergency Management Agency).

               (k)      No Real Property (or any portion thereof) has been appropriated,
condemned or taken by any Governmental Body, nor (whether by eminent domain or otherwise)
is any such appropriation, condemnation or taking, to Seller’s Knowledge, pending or threatened.
Seller has not received written (or any other) notice of any proposed special assessment which
would affect the Real Property and with respect to which Seller would be responsible to pay; or
any notice of a material increase in taxes, assessments, insurance premiums or other similar
charges relating to the Real Property with respect to which Seller would be responsible to pay.

              (l)    Seller has not caused any work or improvements to be performed upon or
made to any Real Property or any Improvements thereon for which there remains any outstanding
work or any payment obligation that could result in the imposition of any Lien thereon. To Seller’s

                                                  18
VP/#37016248
               Case 20-10755-BLS         Doc 426-1    Filed 07/08/20    Page 44 of 92




Knowledge, there is no pending or necessary work, repairs, or improvements for which Seller is
responsible to pay or which may materially disrupt Seller’s operations.

               (m) Seller owns good and indefeasible title to the Personal Property. Part 3.3(m)
of the Disclosure Schedule sets forth a list, as of the Signing Date, of all major movable and non-
movable equipment of Seller that is material to Seller’s use of the Real Property (the “Personal
Property”).

        3.4      Title to Acquired Assets

        Other than the Permitted Encumbrances and Encumbrances securing Seller’s secured
obligations, Seller has good and valid title to the Acquired Assets and, at the Closing, Buyer,
pursuant to the Sale Order, shall acquire good and valid title in, and under all of such Acquired
Assets, in each case free and clear of all Encumbrances (other than Permitted Encumbrances) to
the fullest extent permissible under Section 363(f) of the Bankruptcy Code, as may be determined
by a court of competent jurisdiction. No debtor in the RAVN Bankruptcy Cases (other than Seller)
has any ownership or other interest in the Acquired Assets.

        3.5      Intentionally Omitted

        3.6      Assumed Contracts

                (a)     The Assumed Contracts are listed on Part 3.6 of the Disclosure Schedule,
        as it appears in its final form as of the Closing Date. To Seller’s Knowledge, the Cure
        Costs provided by Seller in connection with the Assumed Contracts are accurate and
        correct.

                (b)     Seller has not, and, to Seller’s Knowledge, no other party to any Assumed
        Contract has, commenced any action against any of the parties to any Assumed Contract
        or given or received any written notice of any default or violation under any Assumed
        Contract that has not been withdrawn or dismissed except to the extent such default or
        violation will be cured as a result of the payment of the applicable Cure Costs. Assuming
        payment of the Cure Costs, each Assumed Contract is, or will be upon the Closing, valid,
        binding and in full force and effect in accordance with its terms, subject to applicable
        bankruptcy, insolvency, reorganization, moratorium, and similar Laws affecting creditors’
        rights and remedies generally and subject as to enforceability, to general principles of
        equity (regardless of whether enforcement is sought in a proceeding at law or in equity).

        3.7      Disclosure Schedules

       The Disclosure Schedules are material to the Agreement and the transactions contemplated
herein. Buyer’s satisfaction in its sole discretion to the form and content of the Disclosure
Schedules is a condition precedent to the Closing.

        3.8      Insurance

       Seller has delivered, made available, or will make available to Buyer true and complete
copies of all policies of insurance to which Seller currently is a party with respect to the Acquired
                                                 19
VP/#37016248
               Case 20-10755-BLS      Doc 426-1       Filed 07/08/20    Page 45 of 92




Assets, including, with respect to any policy of insurance insuring any Aircraft, the type and
amount of coverage, and the expiration dates of such policies of insurance.

        3.9      Brokers or Finders

        Other than expressly authorized by order of the Bankruptcy Court, (a) no Person has acted,
directly or indirectly, as a broker, finder or financial advisor for Seller in connection with the
transactions contemplated by this Agreement, and (b) Seller and its agents will not pay for any
brokerage or finders’ fees or agents’ commissions or other similar payment in connection with this
Agreement. Buyer will not be responsible for any brokerage or finders’ fees, agents’ commissions,
or other similar payments incurred by Seller in connection with this Agreement or the transactions
provided for herein.

        3.10     FIRPTA

        Seller is not a “foreign person”, “foreign trust” or “foreign corporation” within the meaning
of the United States Foreign Investment in Real Property Tax of 1980, as amended.

        3.11     Environmental Liabilities

        Except as set forth on Part 3.11 of the Disclosure Schedule, Seller has received no notice,
order, letter or other information regarding, and to Seller’s Knowledge there are no Threat of
Release, Remedial Action, Environmental Liabilities or Obligations related to the Real Property
or Acquired Assets.

        3.12     Aircraft Owned and Related Leases; Expected Purchases

        Part 3.12 of the Disclosure Schedule lists each Aircraft, together with its related Engines
(each, by its model number and manufacturer, and related serial number) and its related
Propellers (each, by its model number and manufacturer, and related serial number), as of the
Agreement Date legally are beneficially (directly or indirectly) owned by the Seller (with the title
owner being the applicable owner trustee) free and clear of all Liens (except Permitted Liens)
and the country in which each Aircraft is registered.

        3.13     No Other Representations and Warranties

     EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES
CONTAINED IN THIS ARTICLE 3 AND IN THE DISCLOSURE SCHEDULES, BUYER
ACKNOWLEDGES THAT IT IS ACQUIRING AND PURCHASING THE ACQUIRED
ASSETS ON AN “AS IS” AND “WHERE AS” BASIS AND ACCORDINGLY IS DOING SO
WITHOUT ANY REPRESENTATION OR WARRANTY OF ANY KIND WHATSOEVER,
INCLUDING THE WARRANTY OF MERCHANTABILITY AND FITNESS. SELLER
MAKES NO EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY WITH
RESPECT TO SELLER OR ITS AFFILIATES, THE PROBABLE SUCCESS OR
PROFITABILITY OF THE ACQUIRED ASSETS, OR ANY OTHER RIGHTS OR
OBLIGATIONS TO BE TRANSFERRED OR ASSUMED PURSUANT HERETO, AND
SELLER DISCLAIMS ANY OTHER REPRESENTATIONS, WARRANTIES, FORECASTS,

                                                 20
VP/#37016248
               Case 20-10755-BLS      Doc 426-1       Filed 07/08/20     Page 46 of 92




PROJECTIONS, STATEMENTS OR INFORMATION, WHETHER MADE OR FURNISHED
BY SELLER OR ANY OF ITS AFFILIATES OR ANY OF ITS OR THEIR
REPRESENTATIVES.

                                  ARTICLE 4
                   REPRESENTATIONS AND WARRANTIES OF BUYER

        As of the Signing Date, Buyer represents and warrants to Seller as follows:

        4.1      Organization and Good Standing

        Buyer is a corporation duly organized, validly existing and in good standing under the laws
of the State of Alaska, with the requisite corporate power and authority to own, lease and operate
its properties and conduct its business as it is now being conducted, except as would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect on Buyer’s ability
to consummate the transactions contemplated hereby.

        4.2      Enforceability

        Buyer has the requisite power and authority to execute and deliver this Agreement and each
of the Ancillary Documents to which it is a party, to perform its obligations hereunder and
thereunder, and to consummate the transactions contemplated hereby and thereby. The execution
and delivery of this Agreement by Buyer and each of the Ancillary Documents to which it is a
party, the performance by Buyer of its obligations hereunder and thereunder, the consummation
of the transactions contemplated hereby and thereby have been duly and validly authorized by all
necessary actions on the part of Buyer. This Agreement has been, and at or prior to the Closing,
each of the Ancillary Documents to which it is a party will be, duly and validly executed and
delivered by Buyer. Assuming the due authorization, execution and delivery of this Agreement
and the Ancillary Documents by Seller and subject to the effectiveness of the Sale Order, this
Agreement constitutes, and each Ancillary Document to which Buyer is a party when so executed
and delivered will constitute, legal, valid and binding obligations of Buyer, enforceable against
Buyer in accordance with their terms. Except for the entry of the Sale Order, no filing with, notice
to or Consent from any Person is required in connection with the execution, delivery and
performance by Buyer of this Agreement or the Ancillary Documents to which it is a party, the
consummation of the transactions contemplated hereby or thereby, or the taking by Buyer of any
other action contemplated hereby or thereby.

        4.3      Brokers or Finders

       No Person has acted, directly or indirectly, as a broker, finder or financial advisor for Buyer
in connection with the transactions contemplated by this Agreement and Seller is not and will not
become obligated to pay any fee or commission or like payment to any broker, finder or financial
advisor as a result of the consummation of the transactions contemplated by this Agreement based
upon any arrangement made by or on behalf of Buyer.

        4.4      Inspections; No Other Representations


                                                 21
VP/#37016248
               Case 20-10755-BLS      Doc 426-1       Filed 07/08/20     Page 47 of 92




       Buyer is an informed and sophisticated purchaser, and has engaged expert advisors,
experienced in the evaluation and purchase of property and assets such as the Acquired Assets as
contemplated hereunder. Buyer has undertaken such investigation and has been provided with and
has evaluated such documents and information as it has deemed necessary to enable it to make an
informed and intelligent decision with respect to the execution, delivery and performance of this
Agreement. Buyer acknowledges and agrees that, except as expressly set forth in this Agreement,
the Acquired Assets are sold “as is” and Buyer agrees to accept the Acquired Assets in the
condition they are in on the Closing Date based on its own inspection, examination and
determination with respect to all matters, and without reliance upon any express or implied
representations or warranties of any nature made by or on behalf of or imputed to Seller (other
than those representations and warranties set forth in Article 3 of this Agreement).

        4.5      Financing

        Buyer shall provide Seller with true, correct and complete copies of commitment letters for
each component of its debt and/or equity financing (the “Financing”) prior to the Bid Deadline.
As of the date hereof, each commitment letter is in full force and effect and constitutes the legal,
valid and binding obligation of Buyer and each of the other parties thereto. Prior to the date hereof,
the commitment contained in each commitment letter has not been withdrawn or rescinded in any
respect (and no party thereto has indicated an intent to so withdraw or rescind) or otherwise
amended or modified in any respect. As of the date hereof, Buyer is not in breach of any of the
terms or conditions set forth in each commitment letter and no event has occurred which, with or
without notice, lapse of time or both, could reasonably be expected to constitute a breach by Buyer
or failure by Buyer to satisfy a condition precedent set forth therein. As of the date hereof, Buyer
has fully paid any and all commitment fees or other fees on the dates and to the extent required by
each commitment letter. There are no conditions precedent or other contingencies relating to the
funding of the full amount of the proceeds of the Financing. The aggregate proceeds contemplated
by each Commitment Letter, together with available cash on hand of Buyer, shall be sufficient to
enable Buyer to pay the Purchase Price and consummate the transactions contemplated by this
Agreement. Buyer affirms that it is not a condition to Closing or to any of its other obligations
under this Agreement that Buyer obtains financing for or related to any of the transactions
contemplated by this Agreement. Buyer shall have at the Closing, sufficient cash, available lines
of credit, or other sources of immediately available funds to make payment of all amounts to be
paid by it and all other monetary obligations hereunder on the Closing Date.

        4.6      Citizenship

        Buyer is a “citizen of the United States” as defined in the Federal Aviation Act.


                                        ARTICLE 5
                                   COVENANTS OF SELLER

        5.1      Conduct of Business of Seller

         Except (i) as otherwise expressly provided in or contemplated by this Agreement, or
(ii) required or restricted pursuant to the Bankruptcy Code or an Order of the Bankruptcy Court,
                                                 22
VP/#37016248
               Case 20-10755-BLS       Doc 426-1       Filed 07/08/20     Page 48 of 92




on or prior to the Closing Date, Seller may not, without the prior written consent of Buyer, which
shall not be unreasonably withheld, take any of the following actions with respect to the Acquired
Assets:

                 (a)    remove or permit to be removed from any Real Property any Acquired
        Asset;

                (b)     sell, lease or otherwise dispose of, mortgage, hypothecate or otherwise
        encumber any Acquired Asset (other than any Liens provided for in the various cash
        collateral orders entered by the Bankruptcy Court);

                (c)   except in accordance with cash collateral orders entered by the Bankruptcy
        Court, amend, terminate or renew any Assumed Contract;

               (d)    fail to use commercially reasonable efforts to renew and maintain all
        material Permits of Seller, used in the operation of the Acquired Assets;

                 (e)    make any change in its method of accounting, except in accordance with
        GAAP;

               (f)    fail to use commercially reasonable efforts to maintain any insurance policy
        providing insurance coverage for the Acquired Assets and in effect on the date hereof or
        amend any such policy (other than extensions, replacements or amendments thereof in the
        ordinary course of business), except as set forth in Part 5.1(f) of the Disclosure Schedule;

                 (g)     sell, pledge, assign or transfer to any other Person any Acquired Asset
(whether now existing or hereafter transferred hereunder) or any interest therein or grant, pledge,
assign or suffer to exist any Lien on its interest in the Acquired Assets (other than sales of Inventory
in the ordinary course of business and other than any Liens provided for in cash collateral Orders).
Seller will promptly notify Buyer of any Lien or other claim asserted against the Acquired Assets
that arises after the Signing Date;

               (h)   consolidate with or merge into any other Person or convey or transfer any
        Acquired Assets; and

                 (i)    agree, whether in writing or otherwise, to do any of the foregoing.

        5.2      Assignability of Certain Contracts

        To the extent that the assignment to Buyer of any Assumed Contract pursuant to this
Agreement is not permitted without the consent of a Third Party and such restriction cannot be
effectively overridden or canceled by the Sale Order or other related order of the Bankruptcy Court,
then this Agreement will not be deemed to constitute an assignment of or an undertaking or attempt
to assign such Contract or any right or interest therein unless and until such Consent is obtained;
provided, however, that Seller will use its commercially reasonable efforts, before the Closing, to
obtain all such Consents; provided, further, that if any such Consents are not obtained prior to the
Closing Date (the “Required Consent”) any transfer or assignment to Buyer by Seller of any such
Contract or interest therein (a “Delayed Contract”), and any assumption by Buyer of any obligation
                                                  23
VP/#37016248
               Case 20-10755-BLS       Doc 426-1        Filed 07/08/20    Page 49 of 92




under such Contract (a “Delayed Liability”), shall be subject to all such Required Consents in
respect of such Delayed Contract being obtained. If there are any Delayed Contracts, Seller shall
use its commercially reasonable efforts to obtain all Required Consents in respect thereof as
promptly as practicable following the Closing, all without any cost or detriment to Seller, Buyer
or any of their respective Affiliates, and Buyer shall reasonably cooperate with Seller in connection
therewith. Notwithstanding the foregoing, any Delayed Contract for which a Required Consent is
not received within sixty (60) days of the Closing Date shall not become an Assumed Contract.

        5.3      Rejected Contracts

      Except as set forth in Section 5.2, Seller shall not reject any Assumed Contract in any
bankruptcy proceeding following the Signing Date without the prior written consent of Buyer,
which Buyer may withhold, condition or delay, in its sole discretion.

        5.4      Required Approvals; Efforts

        As promptly as practicable after the Signing Date, Seller will request the consent of the
State of Alaska Department of Transportation to the assignment of the Ground Lease Real Property
to Buyer in order to consummate the transactions contemplated hereunder. Without limiting the
foregoing, Seller shall use its commercially reasonable efforts to take all action required of it and
to do all things necessary, proper, or advisable on its part in order to cause the satisfaction, but not
waiver, of the conditions set forth in Article 7.

        5.5      Notification of Certain Matters

        Seller shall give prompt notice to Buyer, and Buyer shall give prompt notice to Seller, of
(a) any written notice or other written communication from any Person alleging that the Consent
of such Person which is or may be required in connection with the transactions contemplated by
this Agreement or the Ancillary Documents is not likely to be obtained prior to Closing, (b) any
written objection or proceeding that challenges the transactions contemplated hereby or the entry
of the approval of the Bankruptcy Court and (c) the status of matters relating to the completion of
the transactions contemplated hereby, including promptly furnishing the other with copies of
written notices or other written communications received by Seller or Buyer or by any of their
respective Affiliates (as the case may be), from any Third Party (including any Financing source)
and/or any Governmental Body with respect to the transactions contemplated by this Agreement.

        5.6      Property Tax Contests

        After the Closing, Buyer shall have the right to represent the interests of Seller in any
Property Tax assessment, audit, examination or other administrative or court proceeding, suit,
dispute, appeal or other claim with respect to the Real Property (each a “Property Tax Claim”) at
Buyer’s expense, and Buyer shall be entitled to any Property Tax refund (including any interest
received with respect thereto) resulting from any Property Tax Claim. At Closing, Seller shall
deliver to Buyer a power of attorney, in form and substance reasonably satisfactory to Buyer, to
enable Buyer to represent the interests of Seller in any Property Tax Claim and to cause any
resulting Property Tax refund (including any interest received with respect thereto) to be paid by
Seller to Buyer.

                                                   24
VP/#37016248
               Case 20-10755-BLS        Doc 426-1       Filed 07/08/20      Page 50 of 92




        5.7      Casualty Loss

        Notwithstanding any provision of this Agreement to the contrary, if, before the Closing, all
or any portion of the Acquired Assets is (a) condemned or taken by eminent domain, or
(b) damaged or destroyed by fire, flood or other casualty, Seller shall notify Buyer promptly in
writing of such fact, (i) in the case of condemnation or taking, Seller shall assign or pay, as the
case may be, any proceeds thereof to Buyer at the Closing, and (ii) in the case of fire, flood or
other casualty, Seller shall assign the insurance proceeds therefrom to Buyer at Closing.
Notwithstanding the foregoing, the provisions of this Section 5.7 shall not in any way modify
Buyer’s other rights under this Agreement. This Section shall not apply and Buyer shall not be
entitled to any insurance proceeds in the event Buyer exercises its right to terminate this
Agreement.

        5.8      No Successor Liability

        The parties intend that, except where expressly prohibited under applicable Law, upon the
Closing, Buyer shall not be deemed to: (a) be the successor of Seller, (b) have, de facto, or
otherwise, merged with or into Seller, (c) be a mere continuation or substantial continuation of
Seller or the enterprise(s) of Seller, or (d) be liable for any acts or omissions of Seller in the conduct
of the Business or arising under or related to the Acquired Assets other than as set forth in this
Agreement. Without limiting the generality of the foregoing, and except as otherwise provided in
this Agreement, the parties intend that Buyer shall not be liable for any Encumbrance (other than
Permitted Encumbrances) against Seller or any of Seller’s predecessors, and Buyer shall have no
successor or vicarious liability of any kind or character whether known or unknown as of the
Closing Date, whether now existing or hereafter arising, or whether fixed or contingent, with
respect to the Business, the Acquired Assets or any Liabilities of Seller arising prior to the Closing
Date, subject only to Assumed Liabilities. The parties agree that the provisions substantially in
the form of this Section 5.8 shall be requested in the Sale Order.

        5.9      Aircraft Matters

                (a)     Risk of Loss. As between Seller, on the one hand, and Buyer, on the other
hand, all risk of loss of or damage to each Aircraft shall pass (through the direct and/or indirect
ownership of the Aircraft through the applicable owner trusts) from Seller to Buyer upon the
execution and delivery of the Aircraft Bill of Sale for such Aircraft.

               (b)      Delivery. At Closing, Seller shall deliver to Buyer physical possession of
each Aircraft at the location thereof as set forth on Part 3.12 of the Disclosure Schedule.

                (c)     Filings; Etc. Seller and Buyer agree that they shall register the sale of each
Aircraft to Buyer as a sale (as defined in the Cape Town Convention) at the International Registry
established pursuant to the Cape Town Convention (the “International Registry”) and with the
Federal Aviation Administration. In addition, to the extent also applicable, Seller and Buyer agree
that they shall register the sale of each Aircraft to Buyer and with any other Governmental Body
as is reasonably necessary in order to effect such sale. All such registrations shall be initiated by
counsel (such counsel to be agreed in advance of the Closing Date by Seller and Buyer) on the
Closing Date immediately following the Closing. No prospective sale or prospective international

                                                   25
VP/#37016248
               Case 20-10755-BLS        Doc 426-1       Filed 07/08/20     Page 51 of 92




interest (each as defined in the Cape Town Convention) shall be registered with the International
Registry or be permitted in respect of any Aircraft by Buyer or any related entity.

                                        ARTICLE 6
                                    COVENANTS OF BUYER

        6.1      Approvals of Governmental Bodies; Efforts

         As promptly as practicable after the Signing Date, Buyer will make all filings required by
applicable Laws to be made by it to consummate the transactions contemplated hereunder.
Between the Signing Date and the Closing Date, Buyer will cooperate with Seller with respect to
all filings that Seller is required by applicable Laws to make in connection with the transactions
contemplated hereunder. Without limiting the foregoing, Buyer shall use its commercially
reasonable efforts to take all action required of it and to do all things necessary, proper, or advisable
on its part in order to cause the satisfaction, but not waiver, of the conditions of set forth in
Article 8.

        6.2      Financing

       Buyer shall use commercially reasonable efforts to cause the Financing, subject to the
terms and conditions set forth in each commitment letter, to be available at the Closing; provided,
however, that if funds in the amounts set forth in each commitment letter become unavailable to
Buyer on the terms and conditions set forth therein, Buyer shall obtain the funds necessary to
consummate the transactions contemplated by this Agreement.

        6.3      Adequate Assurance of Future Performance

        Buyer shall provide information and cooperate as reasonably requested by Seller to assist
in establishing adequate assurance of future performance within the meaning of Section 365 of the
Bankruptcy Code with regard to the Assumed Contracts.



                                ARTICLE 7
           CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE

        Buyer’s obligation to purchase the Acquired Assets and to take the other actions required
to be taken by Buyer at the Closing is subject to the satisfaction, at or prior to the Closing, of each
of the following conditions (any of which may be waived by Buyer, in whole or in part):

        7.1      Seller’s Performance

               (a)     All of the covenants and obligations that Seller is required to perform or to
        comply with pursuant to this Agreement at or prior to the Closing (considered collectively),
        and each of these covenants and obligations (considered individually), must have been duly
        performed and complied with in all material respects.



                                                   26
VP/#37016248
               Case 20-10755-BLS       Doc 426-1       Filed 07/08/20    Page 52 of 92




               (b)    Each document required to be delivered by Seller pursuant to Section 2.6(a)
        must have been delivered.

                (c)     The representations and warranties made by Seller in this Agreement or in
        any Ancillary Document attached as an Exhibit hereto shall be true and correct in all
        material respects (provided, that any such representation or warranty that is subject to any
        materiality, Material Adverse Effect or similar qualification shall be true and correct in all
        respects after giving effect to any such qualification), in each case as of the Signing Date
        and as of the Closing Date, with the same force and effect as though all such representations
        and warranties had been made as of the Closing Date (other than representations and
        warranties that by their terms address matters only as of another specified date, which shall
        be so true and correct only as of such other specified date).

                (d)     No later than ten (10) days prior to the Closing Date, but in no event later
        than July 7, 2020, Seller shall deliver to Buyer (i) a complete schedule of the projected
        Cure Costs in connection with the Assumed Contracts, and (ii) the most recent final Phase
        I environmental site assessment report (if any) for the Real Property, along with any other
        report, Order, notice, or consent agreement which Seller has received, ordered or is bound
        by, relating to environmental issues of the Real Property.

               (e)     On the Closing Date, each Acquired Asset is in substantially the same
        condition and repair as such Acquired Asset was on June 26, 2020, as reasonably
        determined by Buyer in good faith.

        7.2      Additional Documents

        Seller shall have delivered to Buyer (a) each of the Exhibits to the Agreement in form
satisfactory to Buyer in its reasonable discretion, (b) the complete Disclosure Schedules in form
satisfactory to Buyer in its reasonable discretion, and (c) such other documents as Buyer may
reasonably and in good faith request for the purpose of (i) evidencing the accuracy of any of
Seller’s representations and warranties, (ii) evidencing the performance by Seller of, or the
compliance by Seller with, any covenant or obligation required to be performed or complied with
by Seller, (iii) evidencing the satisfaction of any condition referred to in this Article 7 or
(iv) otherwise facilitating the consummation or performance of any of the transactions
contemplated hereunder.

        7.3      No Restraint, Litigation or Injunction

        No action, suit, investigation or proceeding other than the RAVN Bankruptcy Cases shall
have been instituted or threatened to restrain or prohibit or otherwise challenge the legality or
validity of the transactions contemplated hereby. There must not be in effect any Laws or any
injunction or other Order that (a) prohibits the sale of the Acquired Assets by Seller to Buyer and
(b) has been adopted or issued, or has otherwise become effective, since the Signing Date.

        7.4      Entry of Sale Order



                                                  27
VP/#37016248
               Case 20-10755-BLS        Doc 426-1       Filed 07/08/20     Page 53 of 92




        The Sale Order, which shall be in form and substance acceptable to Buyer shall have been
entered by the Bankruptcy Court and shall be in full force and effect and shall be a Final Order,
which Final Order shall not have been reversed, modified, amended or stayed, and all conditions
contemplated by the Sale Order to consummate the transactions contemplated hereby shall have
been satisfied or waived. Notwithstanding the foregoing, nothing in this Agreement shall preclude
Seller from consummating the transactions contemplated herein if Buyer, in its sole discretion,
waives the requirement that the Sale Order shall have become a Final Order. No notice of such
waiver of this condition or any other condition to the Closing need be given except to Seller, it
being the intention of the parties that Buyer shall be entitled to, and is not waiving, the protection
of Section 363(m) of the Bankruptcy Code, the mootness doctrine and any similar statute or body
of law if the Closing occurs in the absence of the Sale Order becoming a Final Order.

                               ARTICLE 8
          CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE

       Seller’s obligation to sell the Acquired Assets and to take the other actions required to be
taken by Seller at the Closing is subject to the satisfaction, at or prior to the Closing, of each of the
following conditions (any of which may be waived by Seller, in whole or in part):

        8.1      Buyer’s Performance

               (a)    All of the covenants and obligations that Buyer is required to perform or to
        comply with pursuant to this Agreement at or prior to the Closing (considered collectively),
        and each of these covenants and obligations (considered individually), must have been
        performed and complied with in all material respects.

               (b)    Each document required to be delivered by Buyer pursuant to Section 2.6(b)
        must have been delivered.

                (c)     The representations and warranties made by Buyer in this Agreement or in
        any Ancillary Document attached as an Exhibit hereto shall be true and correct in all
        material respects (provided, that any such representation or warranty that is subject to any
        materiality, Material Adverse Effect or similar qualification shall be true and correct in all
        respects after giving effect to any such qualification), in each case as of the Signing Date
        and as of the Closing Date, with the same force and effect as though all such representations
        and warranties had been made as of the Closing Date (other than representations and
        warranties that by their terms address matters only as of another specified date, which shall
        be so true and correct only as of such other specified date).

                 (d)    Buyer has delivered the Purchase Price in good and available funds.

        8.2      Governmental Orders

      There shall not be in effect any order, writ, injunction, judgment or decree entered by a
Governmental Body of competent jurisdiction, or any Law preventing, enjoining, restraining,
making illegal or otherwise prohibiting the consummation of the transactions contemplated by this
Agreement or the Ancillary Documents.

                                                   28
VP/#37016248
               Case 20-10755-BLS       Doc 426-1      Filed 07/08/20    Page 54 of 92




        8.3      Additional Documents

        Buyer must have delivered to Seller such other documents as Seller may reasonably request
for the purpose of (a) evidencing the accuracy of any representation or warranty of Buyer,
(b) evidencing the performance by Buyer of, or the compliance by Buyer with, any covenant or
obligation required to be performed or complied with by Buyer, (c) evidencing the satisfaction of
any condition referred to in this Article 8 or (d) otherwise facilitating the consummation of any of
the transactions contemplated hereunder.

        8.4      No Injunction

         There must not be in effect any Laws or any injunction or other Order that (a) prohibits the
sale of the Acquired Assets by Seller to Buyer and (b) has been adopted or issued, or has otherwise
become effective, since the Signing Date.

        8.5      Entry of Sale Order

       The Sale Order shall have been entered by the Bankruptcy Court and shall be in full force
and effect and not subject to any stay of enforcement or effectiveness, and all conditions
contemplated by the Sale Order to consummate the transactions contemplated hereby shall have
been satisfied or waived.

                                           ARTICLE 9
                                         TERMINATION

        9.1      Termination Events

      Except as otherwise provided for in this Article 9, this Agreement is irrevocable. This
Agreement may, by notice given prior to or at the Closing, be terminated:

               (a)     by Buyer (so long as Buyer is not in material Breach of any of its
        representations, warranties, covenants, or agreements contained in this Agreement such as
        would give rise to a failure of any condition set forth in Article 8) if a material Breach of
        any provision of this Agreement has been committed by Seller and such Breach has not
        been cured or waived after diligent efforts by Seller;

               (b)     by Seller (so long as Seller is not in material Breach of any of its
        representations, warranties, covenants, or agreements contained in this Agreement such as
        would give rise to a failure of any condition set forth in Article 7) if a material Breach of
        any provision of this Agreement has been committed by Buyer and such Breach has not
        been cured or waived after diligent efforts by Buyer;

               (c)     by Buyer if (i) any condition in Article 7 has not been satisfied as of the
        Closing (other than through the failure of Buyer to comply with its obligations under this
        Agreement) and (ii) such condition cannot be or has not been cured within thirty (30) days
        following delivery of notice to Seller of such breach or failure to perform (other than
        through the failure of Seller to comply with its obligations under this Agreement);
        provided, however, that Buyer may not rely on the failure of any condition in Article 7 to
                                                 29
VP/#37016248
               Case 20-10755-BLS         Doc 426-1      Filed 07/08/20     Page 55 of 92




        be satisfied if such failure was caused by Buyer’s failure to use its required efforts to
        consummate the transactions contemplated hereby;

                (d)     by Seller if (i) any condition in Article 8 has not been satisfied as of the
        Closing (other than through the failure of Seller to comply with its obligations under this
        Agreement) and (ii) such condition cannot be or has not been cured within thirty (30) days
        following delivery of notice to Buyer of such breach or failure to perform (other than
        through the failure of Seller to comply with its obligations under this Agreement);
        provided, however, that Seller may not rely on the failure of any condition in Article 8 to
        be satisfied if such failure was caused by Seller’s failure to use its required efforts to
        consummate the transactions contemplated hereby;

                 (e)    by mutual written consent of Buyer and Seller;

                (f)    by Buyer or Seller if Buyer is not the Successful Bidder or Back-Up Bidder
        at the conclusion of the Auction;

                (g)     by Buyer, if prior to Closing (i) Seller seeks to have the Bankruptcy Court
        enter an Order dismissing, or converting into cases under chapter 7 of the Bankruptcy
        Code, either of the cases commenced by Seller under chapter 11 of the Bankruptcy Code
        and comprising the RAVN Bankruptcy Cases, or appointing a trustee in the RAVN
        Bankruptcy Cases or appointing a responsible officer or an examiner with enlarged power
        relating to the operation of the Business (beyond those set forth in Section 1106(a)(3) or
        (4) of the Bankruptcy Code) under Bankruptcy Code Section 1106(b), or (ii) an order of
        dismissal, conversion or appointment is entered for any reason and is not reversed or
        vacated within fourteen (14) days after entry thereof; or

                (h)     by Buyer, if (i) the Sale Order has not become a Final Order within fourteen
        (14) days after the entry thereof or (ii) following its entry, the Sale Order shall fail to be in
        full force and effect or shall have been stayed (and such stay results in the Closing not
        being consummated prior to the Outside Closing Date), vacated, reversed, modified,
        supplemented or amended in any material respect without the prior written consent of
        Buyer.

        Each condition set forth in this Section 9.1, pursuant to which this Agreement may be
terminated, shall be considered separate and distinct from each other such condition. If more than
one of the termination conditions set forth in this Section 9.1 is applicable, the applicable party
shall have the right to choose the termination condition pursuant to which this Agreement is to be
terminated.

        9.2      Effect of Termination

        Each party’s right of termination under Section 9.1 is in addition to any other rights it may
have under this Agreement or otherwise, and the exercise of a right of termination will not be an
election of remedies. If this Agreement is terminated pursuant to Section 9.1, then all further
obligations of the parties under this Agreement will terminate; provided, however, that if this
Agreement is terminated by a party because of the Breach of this Agreement by the other party, or

                                                   30
VP/#37016248
               Case 20-10755-BLS      Doc 426-1       Filed 07/08/20    Page 56 of 92




because one or more of the conditions to the terminating party’s obligations under this Agreement
is not satisfied as a result of the other party’s failure to comply with its obligations under this
Agreement, then the terminating party’s right to pursue all legal remedies will survive such
termination unimpaired; provided that Seller’s and Buyer’s sole and exclusive remedy in all
instances shall be limited to (a) the amount of the Deposit set forth in Section 2.2(b)(ii), with
respect to Buyer’s Breach and (b) the reasonable expenses incurred by Buyer through the date of
termination, with respect to Seller’s Breach. Notwithstanding the foregoing, this Section 9.2 and
Section 11.1 shall survive any termination of this Agreement.


                          ARTICLE 10
  EMPLOYEES AND EMPLOYEE BENEFITS MATTERS; TAX MATTERS; OTHER
                         AGREEMENTS


        10.1     Employment

                (a)    Buyer may (but shall not be required to), in its sole and absolute discretion,
offer employment to any and all individuals employed by the Business as of the Closing Date to
commence immediately following the Closing, each such offer contingent upon the issuance of
the Sale Order of the Bankruptcy Court and the Closing. Buyer’s employment of any individuals
previously employed by the Business shall be on an “at will” basis and on such other terms and
conditions of employment as Buyer shall offer in its sole discretion. Except as otherwise agreed
to in writing, Buyer shall be under no obligation to employ or continue to employ any individual
for any period. The employees who accept Buyer’s offer of employment and who commence
employment with Buyer from and after the Closing Date shall be referred to herein as the “Hired
Employees.” Under no circumstance shall any individual employed or formerly employed by the
Business become an employee of Buyer unless such individual becomes a Hired Employee.

                (b)     Except as expressly provided herein, nothing herein shall be construed as
transferring to Buyer (i) any Contract or agreement with any current of former employee of the
Business or for the employment of any Person or engagement of any independent contractor by
the Business or (ii) any rights or obligation the Business may owe to or be owed by any current or
former Employee of the Business.

                (c)    Nothing herein, express or implied, shall confer upon any Employee or
former Employee of the Business any rights or remedies (including any right to employment or
continued employment for any specific period) of any nature or kind whatsoever, under or by
reason of this Agreement. Buyer agree that the provisions contained herein are not intended to be
for the benefit of or otherwise be enforceable by, any third Person, including any Employee or
former Employee of the Business.

              (d)     Buyer shall have no obligation to pay severance to any individual previously
employed by the Business, irrespective of whether such individual becomes a Hired Employee,
and any such obligations remain obligations of Sellers.



                                                 31
VP/#37016248
               Case 20-10755-BLS       Doc 426-1       Filed 07/08/20     Page 57 of 92




                (e)    Nothing contained in this Agreement shall be construed to require, or
prevent the termination of, employment of any individual, require minimum benefit or
compensation levels or prevent any change in the employee benefits provided to any individual
Employee. No provision of this Agreement shall create any third party beneficiary rights in any
Employee or former Employee of the Business or any other Persons or entities (including any
beneficiary or dependent thereof) in respect of continued employment (or resumed employment)
for any specified period of any nature or kind whatsoever.

                (f)   Under no circumstances shall Buyer assume or be obligated to pay, and the
Acquired Assets shall not be or become liable for or subject to, any claims of or liabilities of the
employees of the Business including, but not limited to, any claims or liabilities related to
employment practices, COBRA, equal employment opportunity, nondiscrimination, harassment,
wrongful termination, breach of contract, immigration, wage and hour laws, any other state, federal
or local labor and employment laws, liability under the WARN Act, salaries, vacations, sick pay,
incentives, severance pay, bonus, overtime, meal period, pension profit sharing retirement and/or
deferred compensation and any other compensation or benefits (the “Employee Claims”), which
Employee Claims shall be and remain the liability, responsibility and obligation of the Sellers.

        10.2     Tax Matters

                 (a)    Transfer Taxes. All sales, transfer, filing, recordation, registration,
documentary, stamp, value-added, goods and services and similar Taxes and fees arising from or
associated with the Transactions (collectively, “Transfer Taxes”), whether levied on Buyer or
Seller, shall be paid and borne by Seller. At least five (5) business days prior to the Closing Date,
Seller shall prepare at Seller’s expense, with Buyer’s cooperation to the extent reasonably
requested by Seller, and deliver to Buyer for its review and approval any necessary Tax Returns
and other documentation with respect to any Transfer Taxes (“Transfer Tax Returns”). The Party
required by law to file such Tax Return shall timely do so. Seller shall also pay the Governmental
Body the amount of any Transfer Taxes required to be paid when due, unless, with respect to a
Transfer Tax Return for which Buyer is required to file under applicable law, Buyer otherwise
directs payment by Seller to another Person (including Buyer). Buyer and Seller shall cooperate
in an effort to exempt the transfer of the Acquired Assets from any Tax pursuant to any applicable
law.

                (b)    Tax Returns and Payments. Except as otherwise provided herein, after the
Closing, Buyer shall prepare and file (or cause to be prepared and filed) all Tax Returns required
to be filed with respect to the Acquired Assets for any Taxable period that begins after Closing
Date. With respect to any Tax Return prepared by Buyer, Seller shall pay Buyer, prior to the
payment due date, any amounts attributable to any Tax obligation which is an Excluded Liability
or otherwise Seller’s responsibility under any provision of this Agreement; provided, however,
that (1) Buyer shall deliver to Seller at least ten (10) days prior to the filing thereof a copy of any
material Tax Return prepared by Buyer in respect of the Acquired Assets, if any Taxes reported
thereon are the responsibility of Seller’s (by indemnity, as an Excluded Liability or otherwise)
under the terms of this Agreement, (2) with respect to any Tax Return required to be so delivered
by Buyer, Buyer shall consider in good faith any comments submitted by Seller at least five
(5) days prior to the due date for filing such Tax Return, and (3) with respect to any payment of
Taxes required by Sellers in respect of a notice received by Buyer from a Taxing Authority, Buyer
                                                  32
VP/#37016248
               Case 20-10755-BLS       Doc 426-1       Filed 07/08/20    Page 58 of 92




shall deliver to Seller a copy of any notice of any material Tax payment obligation at least ten
(10) days prior to the date on which such payment is required to be made to the relevant Taxing
Authority, as set forth (or in accordance with) such notice.

                (c)     Straddle Periods. Whenever it is necessary to determine liability for Taxes
allocable to a Pre-Closing Tax Period of a Straddle Period, (i) in the case of income Taxes or any
other Taxes resulting from, or imposed on, sales, receipts, uses, transfers or assignments of
property or other assets, payments or accruals to other Persons (including, without limitation,
wages), or any other similar transaction or transactions, the amount of such Taxes allocable to the
Pre-Closing Tax Period shall be the amount that would be payable if the relevant Tax period ended
as of the close of business on the Closing Date (and for such purpose, the Taxable period of any
entity classified as partnership or other pass-through entity shall be deemed to terminate at such
time) and (ii) in the case of any other Taxes, the amount allocable to the Pre-Closing Tax Period
shall be deemed to be the amount of such Tax for the entire Straddle Period multiplied by a
fraction, the numerator of which is the number of days in the portion of the Straddle Period ending
on (and including) the Closing Date and the denominator of which is the number of days in the
entire Straddle Period. For purposes of this subsection (c), Taxes in the form of interest, penalties,
additions to Tax or other additional amounts that relate to Taxes for any Pre-Closing Tax Period
shall be treated as occurring in a period ending on or before the Closing Date whether such items
are incurred, accrued, assessed or similarly charged on, before, or after the Closing Date, and with
respect to special assessments of Property Taxes, if any, Seller shall be responsible for all such
Taxes which accrued (regardless of when due and payable) on or prior to the Closing Date.

                 (d)    Property Tax Matters.

                         (i)     Notwithstanding anything to the contrary contained in this
                 Agreement or any other Transaction Document, regardless of the relevant lien date,
                 Seller shall be responsible Taxes attributable to Real Property or Acquired Assets
                 (“Property Taxes”) payable for any Pre-Closing Tax Period; provided that, with
                 respect to any Straddle Period, any Property Taxes allocable to a Pre-Closing Tax
                 Period shall be determined in a manner consistent with the allocation principles of
                 Section 10.2(c).

                          (ii)   With respect to Property Taxes for any Pre-Closing Tax Period
                 (including any portion of a Straddle Period) that are not yet due and payable as of
                 the Closing Date, including such Taxes which accrue during the calendar year in
                 which the Closing occurs, such Taxes shall be prorated and adjusted as of the
                 Closing Date and treated as a reduction to the Cash Purchase Price. In addition, at
                 least ten (10) business days prior to the Closing Date, Seller shall provide Buyer
                 (for its review and approval) with a written schedule (the “Property Tax Schedule”)
                 specifically setting forth all such Property Taxes, the assets to which such Taxes
                 relate, and the calculations for determining such Taxes. If, with respect to any
                 Property Taxes, the relevant Tax bills for any calendar year(s) during and/or prior
                 to the calendar year in which the Closing Date occurs are not finally determined,
                 then the proration thereof shall be predicated upon 115% of the most recent tax bill
                 if same is for the prior fiscal year, or 120% if same is for the fiscal year which is
                 two (2) years prior. Buyer shall be responsible for preparing and remitting any
                                                  33
VP/#37016248
               Case 20-10755-BLS        Doc 426-1       Filed 07/08/20     Page 59 of 92




                 Property Taxes required to be reported on any Tax Return (or payment thereof) that
                 is first due after the Closing Date, and to the extent not specifically included in the
                 Property Tax Amount, Seller shall be responsible for all such Taxes allocable to a
                 Pre-Closing Tax Period.

                 (e)     Cooperation. Seller and Buyer will provide each other with such
cooperation and information and documentation as either of them reasonably may request of the
other in filing any Tax Return, amended Tax Return or claim for refund, determining a liability for
Taxes or a right to a refund of Taxes, or participating in or conducting any audit or other proceeding
in respect of Taxes. Such cooperation and information shall include providing copies of relevant
Tax Returns or portions thereof, together with accompanying schedules, related work papers and
documents relating to rulings and other determinations by Taxing Authorities. With respect to any
Non-Debtor Subsidiary classified as a “partnership” for income Tax purposes, unless requested by
Buyer, no Seller shall (or cause any Non-Debtor Subsidiary to) file or take any actions to cause an
election under Section 754 of the Code; provided that, if requested by Buyer, Seller shall (and shall
cause their Affiliates to) file or take any action necessary to make an election under Section 754
in respect of any such Non-Debtor Subsidiary. In addition, such cooperation shall include Seller,
if requested by Buyer, taking any action to cause the distributive shares of income of any Non-
Debtor Subsidiary classified as a partnership for income Tax purposes to be allocated in a manner
consistent with the allocation provisions of this Section 10.2. Any information obtained under this
Section 10.2 shall be kept confidential except to the extent disclosure of such information may be
necessary or appropriate in connection with the filing of Tax Returns or claims for refund or in
conducting any audit or other proceeding.


                                         ARTICLE 11
                                     GENERAL PROVISIONS

        11.1     Expenses

       Except as otherwise expressly provided in this Agreement and the Sale Procedures Order,
Seller and Buyer will each bear their respective expenses incurred in connection with the
preparation, execution and performance of this Agreement and the transactions contemplated
hereunder, including all fees and expenses of agents, representatives, counsel and accountants.
Notwithstanding the foregoing, Buyer shall be entitled to payment of the Break-Up Fee if it is not
the Successful Bidder at the Auction, subject to the Bankruptcy Court’s approval of the Break-Up
Fee.

        11.2     Preservation of Records

        Seller and Buyer agree that each of them shall preserve and keep the books and records
held by it relating to the Acquired Assets for a period commencing on the date hereof and ending
at such date on which an orderly wind-down of Seller’s operations has occurred in the reasonable
judgment of Buyer and Seller (and no later than six (6) years from the date hereof) and each party
shall make such books and records available to the other party (and permit the other party to make
extracts and copies of such books and records at its own expense) as may be reasonably required
by the other party in connection with, among other things, any insurance claims by, legal

                                                   34
VP/#37016248
               Case 20-10755-BLS        Doc 426-1      Filed 07/08/20     Page 60 of 92




proceedings or Tax audits against or governmental investigations of Seller or Buyer or in order to
enable Seller or Buyer to comply with their respective obligations under this Agreement and each
other agreement, document or instrument contemplated hereby or thereby. In the event Seller or
Buyer wishes to destroy such records, such party shall first give thirty (30) days’ prior written
notice to the other and such other party shall have the right at its option and expense, upon prior
written notice given to such party within that thirty (30)-day period, to take possession of the
records within thirty (30) days after the date of such notice.

        11.3     Public Announcements

        Seller and Buyer will consult with each other concerning the means by which Seller’s
employees, customers and suppliers and others having dealings with Seller will be informed of the
transactions contemplated hereunder, and Buyer will have the right to be present for such
communication.

        11.4     Disclosure Schedules

        The information contained in the Disclosure Schedules attached hereto are disclosures,
exceptions, enhancements or listings to the representations and warranties of Seller, set forth
herein, and the disclosures in any section or subsection of the Disclosure Schedules shall be
deemed to be disclosed or to qualify, as applicable, all other sections or subsections of the
Disclosure Schedules for which applicability of such information and disclosure is reasonably
apparent on its face. Seller and Buyer agree to cooperate with regard to completion of the
Disclosures Schedules in a form mutually agreeable to the parties. No disclosure of any matter
contained in the Disclosure Schedules shall create an implication that such matter meets any
standard of materiality (matters reflected in the Disclosure Schedules are not necessarily limited
to matters required by the Agreement to be reflected in the Disclosure Schedules, and such
additional matters are set forth for informational purposes only and do not necessarily include
other matters of a similar nature, nor shall the inclusion of any item be construed as implying that
any such item is “material” for any purpose). Any capitalized terms used in the Disclosure
Schedule shall have the meanings set forth herein. Any sections that are marked “None” indicate
that Seller has no exceptions with regard to such representations and warranties. To the extent a
statement of fact or the occurrence of any event is described in the Disclosure Schedules for
purposes of qualifying a representation, warranty or covenant of Seller, the existence of such a
state of facts or the occurrence of such event shall not be deemed to constitute a breach of such
representation, warranty or covenant of Seller. No disclosure relating to any possible breach or
violation of any agreement, law or regulation shall be construed as an admission or indication that
any such breach or violation exists or has actually occurred. Where the terms of a Contract or
other disclosure item have been summarized or described in the Disclosure Schedules, such
summary or description does not purport to be a complete statement of the material terms of such
Contract or other item. Document summaries herein are provided solely for convenience and
merely supplement the disclosure provided in such documents and such document summaries are
qualified in their entirety by the specific details of such contract or disclosure item with respect to
such referenced items. Nothing in the Disclosure Schedules shall constitute an admission of any
Liability or obligation of Seller to any Third Party, or an admission to any Third Party against
Seller’s interests. The Disclosure Schedules are qualified by reference to specific provisions of
this Agreement. Headings may have been inserted on the sections of the Disclosure Schedules for
                                                  35
VP/#37016248
               Case 20-10755-BLS        Doc 426-1      Filed 07/08/20   Page 61 of 92




convenience of reference only and shall not have the effect of amending or changing the express
description of the sections as set forth in the Agreement. Nothing in this Section 11.4 is intended
to or shall modify Seller’s representations in Section 3.7.

        11.5      Notices

        All notices, consents, waivers and other communications under this Agreement must be in
writing and will be deemed to have been duly given when (a) delivered by hand (with written
confirmation of receipt), (b) sent by facsimile or email (with written confirmation of receipt),
provided that a copy is mailed by registered mail, return receipt requested or (c) when received by
the addressee, if sent by a nationally recognized overnight courier service (receipt requested), in
each case to the appropriate addresses, facsimile numbers and email addresses set forth below (or
to such other addresses, facsimile numbers and email addresses as a party may designate by notice
to the other parties):

        Buyer:

                          Brett Carlson
                          Wright Air Service, Inc.
                          PO Box 60142
                          Fairbanks, AK 99706
                          brett@northernalaska.com

        with a copy to:

                          Michael L. Schein, Esq.
                          Vedder Price P.C.
                          1633 Broadway, 31st Floor
                          New York, NY 10019
                          mschein@vedderprice.com

        Seller:

                          c/o Ravn Air Group, Inc.
                          4700 Old International Airport Road
                          Anchorage, AK 99502
                          Attention: John Mannion, Chief Financial Officer
                          E-mail: JJM79@ravnairgroup.com

        with copies to:

                          Keller Benvenutti Kim LLP
                          650 California Street, Suite 1900
                          San Francisco, California 94108
                          Attn: Tobias S. Keller & Jane Kim
                          Email: Admin@kbkllp.com


                                                  36
VP/#37016248
               Case 20-10755-BLS       Doc 426-1       Filed 07/08/20     Page 62 of 92




                       and

                       Blank Rome LLP
                       1271 Avenue of the Americas
                       New York, New York 10020
                       Attn: Peter Schnur, Esq.
                       Email: pschnur@blankrome.com

        11.6     Further Assurances

        Prior to, at or after the Closing, the parties agree (a) to furnish upon request to each other
such further information, (b) to execute and deliver to each other such other documents and (c) to
do such other acts and things, all as the other party may reasonably request for the purpose of
carrying out the intent of this Agreement and the documents referred to in this Agreement, except
that nothing in this Section 11.6 will require Buyer or any of its Affiliates to assume any Liabilities
other than the Assumed Liabilities. After the Closing, Seller shall promptly transfer or deliver to
Buyer cash, checks (which shall be properly endorsed) or other property that Seller may receive
in respect of any deposit, prepaid expense, receivable or other item that constitutes part of the
Acquired Assets.

        11.7     No Waiver

        The rights and remedies of the parties to this Agreement are cumulative and not alternative.
Neither the failure nor any delay by any party in exercising any right, remedy, power or privilege
under this Agreement or the documents referred to in this Agreement will operate as a waiver of
such right, remedy, power or privilege, and no single or partial exercise of any such right, remedy,
power or privilege will preclude any other or further exercise of such right, remedy, power or
privilege or the exercise of any other right, remedy, power or privilege. To the maximum extent
permitted by applicable law, (a) no claim or right arising out of this Agreement or the documents
referred to in this Agreement can be discharged by one party, in whole or in part, by a waiver or
renunciation of the claim or right unless in writing signed by the other party; (b) no waiver that
may be given by a party will be applicable except in the specific instance for which it is given; and
(c) no notice to or demand on one party will be deemed to be a waiver of any obligation of such
party or of the right of the party giving such notice or demand to take further action without notice
or demand as provided in this Agreement or the documents referred to in this Agreement.

        11.8     Entire Agreement and Modification

        This Agreement supersedes all prior agreements between the parties with respect to its
subject matter and constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the parties with respect to its subject
matter. This Agreement may not be amended except by a written agreement executed by the party
to be charged with the amendment.




                                                  37
VP/#37016248
               Case 20-10755-BLS      Doc 426-1       Filed 07/08/20     Page 63 of 92




        11.9     Assignments, Successors and Third-Party Rights

        Neither party may assign any of its rights under this Agreement without the prior consent
of the other party, except that Buyer may assign all (but not part) of its rights under this Agreement
to any Affiliate of Buyer (provided Buyer shall not be deemed released from its Liability hereunder
as a result of such assignment), including without limitation to a newly formed entity formed for
the purpose of purchasing the Acquired Assets hereunder. Subject to the preceding sentence, this
Agreement will apply to, be binding in all respects upon and inure to the benefit of the successors
and permitted assigns of the parties. Except as set forth below, nothing expressed or referred to in
this Agreement will be construed to give any Person other than the parties to this Agreement any
legal or equitable right, remedy or claim under or with respect to this Agreement or any provision
of this Agreement.

        11.10 Section Headings; Construction

        The headings of Sections in this Agreement are provided for convenience only and will not
affect its construction or interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement. All words used in this Agreement will be
construed to be of such gender or number as the circumstances require. Unless otherwise expressly
provided, the word “including” does not limit the preceding or following words or terms.

        11.11 Time of Essence

        With regard to all dates and time periods set forth or referred to in this Agreement, time is
of the essence.

        11.12 Severability

        If any provision of this Agreement or the application of any such provision to any Person
or circumstance is held invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction, the remainder of the provisions of this Agreement (or the application of such provision
in other jurisdictions or to Persons or circumstances other than those to which it was held invalid,
illegal or unenforceable) will in no way be affected, impaired or invalidated and, to the extent
permitted by applicable Law, any such provision will be restricted in applicability or reformed to
the minimum extent required for such provision to be enforceable; provided, however, that the
foregoing shall apply only to the extent necessary to preserve the benefit of the parties’ respective
bargains under the Agreement. This provision will be interpreted and enforced to give effect to
the original written intent of the parties prior to the determination of such invalidity or
unenforceability.

        11.13 Governing Law; Jurisdiction; Waiver of Jury Trial

        This Agreement will be governed by and construed in accordance with, the laws of the
State of Delaware, regardless of the laws that might otherwise govern under principles of conflict
of laws thereof. Buyer and Seller irrevocably submit to the non-exclusive jurisdiction and venue
of the Bankruptcy Court. To the fullest extent possible, each of Buyer and Seller irrevocably and


                                                 38
VP/#37016248
               Case 20-10755-BLS       Doc 426-1       Filed 07/08/20    Page 64 of 92




unconditionally waives trial by jury in any action, suit or proceeding relating to a dispute under
this Agreement and for any counterclaim with respect thereto.

        11.14 Counterparts

        This Agreement may be executed and delivered (including by facsimile or Portable
Document Format (pdf) transmission) in one or more counterparts, all of which will be considered
one and the same agreement and will become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties. Any such facsimile documents and
signatures shall, subject to applicable Laws, have the same force and effect as manually signed
originals and shall be binding on the parties hereto.

                                      ARTICLE 12
                               BANKRUPTCY REQUIREMENTS

        12.1     Acquired Assets to Be Sold

        Seller will sell the Acquired Assets pursuant to the Sale Order and the Sale Procedures
Order and subject in all respects to the limitations set forth in Section 3.13 and Section 4.4 of this
Agreement notwithstanding any other provision of this Agreement. The Acquired Assets will be
sold free and clear of all Encumbrances (with all such Encumbrances to attach to the proceeds in
the same priority and validity that such Liens existed on the Acquired Assets), other than the
Permitted Encumbrances.

               (a)    The Sale Order shall be in form and substance acceptable to Buyer. The
        Sale Order, among other things, must:

                        (i)     authorize Seller to consummate this Agreement;

                       (ii)   provide that such sale of the Acquired Assets pursuant to this
                 Agreement shall, pursuant to Sections 105, 363(b) and 363(f) of the Bankruptcy
                 Code, vest Buyer with good title to the Acquired Assets free and clear of
                 Encumbrances (other than Permitted Encumbrances);

                          (iii) provide that the sale of the Acquired Assets pursuant to this
                 Agreement does not and will not subject Buyer or any Affiliate thereof to any pre-
                 closing Liability by reason of such transfer under the laws of the United States, any
                 State, territory or possession thereof or the District of Columbia based, in whole or
                 in part, directly or indirectly, on any theory of Law, including, without limitation,
                 any theory of successor or transferee Liability;

                         (iv) include a finding that the Purchase Price to be paid by Buyer
                 constitutes reasonably equivalent value and fair consideration under the
                 Bankruptcy Code or under the Laws of the United States, any State, territory,
                 possession, or the District of Columbia;

                        (v)   include a finding that Buyer is a good-faith purchaser pursuant to
                 Section 363(m) of the Bankruptcy Code;
                                                  39
VP/#37016248
               Case 20-10755-BLS        Doc 426-1       Filed 07/08/20     Page 65 of 92




                         (vi) provide that the Bankruptcy Court retains jurisdiction to enforce the
                 provisions of this Agreement in all respects, including retaining jurisdiction to
                 protect Buyer against any Liabilities or otherwise in accordance with the provisions
                 of the Agreement;

                        (vii) provide that the provisions of the Sale Order are nonseverable and
                 mutually dependent;

                          (viii) subject to the right of any counter-party to an Assumed Contract to
                 object to assignment or Cure Costs, approve the assumption and assignment by
                 Seller pursuant to section 365 of the Bankruptcy Code of the Assumed Contracts,
                 if any, and such Assumed Contracts will be transferred and assigned to, and remain
                 in full force and effect for the benefit of Buyer, notwithstanding any provision in
                 such Contracts (including those described in sections 365(b)(2) and (f) of the
                 Bankruptcy Code) that prohibits such assignment or transfer;

                          (ix) subject to the right of any counter-party to an Assumed Contract to
                 object to Cure Costs, fix the Cure Costs for any Contracts to be assumed by Buyer,
                 if any, and provide for Buyer to pay the respective Cure Costs associated with each
                 such Contract; and

                         (x)    subject to the right of any counter-party to an Assumed Contract to
                 object to Cure Costs, provide that upon payment of the Cure Costs to the respective
                 counterparties to the Assumed Contract, if any, all defaults under such Assumed
                 Contracts shall be deemed cured at the time of assumption and assignment and
                 Buyer shall not be responsible for any default that arises prior to the date of Closing.

        12.2     Cooperation

               (a)      Subject to the other provisions hereof, each party shall use its commercially
        reasonable efforts to perform its obligations hereunder and to take, or cause to be taken,
        and do, or cause to be done, all things necessary, proper or advisable under applicable Law
        to cause the transactions contemplated herein to be effected as soon as practicable, in
        accordance with the terms hereof and shall cooperate in a commercially reasonable manner
        with each other party and its Representatives in connection with any step required to be
        taken as a part of its obligations hereunder.

                (b)     In the event that any of the parties to this Agreement discovers a Contract
        to which Seller is a party that is related to the Acquired Assets during the period from and
        after the Signing Date, and such Contract (i) was unknown as of the Signing Date and (ii) is
        a Contract for which Buyer wishes to assume the rights and obligations, Buyer and Seller
        shall execute, acknowledge and deliver such other instruments and take such further actions
        as are reasonably practicable for Buyer to assume the rights and obligations under such
        Contract.

              (c)     The obligations of Seller pursuant to this Section 12.2 shall be subject to
        any Orders entered, or approvals or authorizations granted or required, by or under the

                                                   40
VP/#37016248
               Case 20-10755-BLS       Doc 426-1       Filed 07/08/20     Page 66 of 92




        Bankruptcy Court or the Bankruptcy Code (including in connection with the RAVN
        Bankruptcy Cases), and Seller’s obligations as a debtor-in-possession to comply with any
        order of the Bankruptcy Court (including the Sale Order) and Seller’s duty to seek and
        obtain the highest or otherwise best price for the Business as required by the Bankruptcy
        Code.

                 (d)     Seller and Buyer (i) shall promptly inform each other of any communication
        from any Governmental Body concerning this Agreement, the transactions contemplated
        hereby, and any filing, notification or request for approval and (ii) shall permit the other to
        review in advance, with a reasonable opportunity for comment thereon, any proposed
        written or material oral communication or information submitted to any such
        Governmental Body in response thereto. In addition, neither party shall agree to participate
        in any meeting with any Governmental Body in respect of any filings, investigation or other
        inquiry with respect to this Agreement or the transactions contemplated hereby, unless such
        party consults with the other party in advance and, unless prohibited by any such
        Governmental Body, gives the other party the opportunity to attend and participate thereat,
        in each case to the maximum extent practicable. Subject to restrictions under any Law,
        each of Buyer and Seller shall furnish the other with copies of all correspondence, filings
        and communications (and memoranda setting forth the substance thereof) between it and
        its respective Representatives on the one hand, and the Governmental Body or members of
        its staff on the other hand, with respect to this Agreement, the transactions contemplated
        hereby or any such filing, notification or request for approval. Each party shall also furnish
        the other party with such necessary information and assistance as such other party may
        reasonably request in connection with their preparation of necessary filings, registration or
        submissions of information to the Governmental Body in connection with this Agreement,
        the transactions contemplated hereby and any such filing, notification or request for
        approval. Notwithstanding the foregoing, the terms of this Section 12.2 shall not require
        the disclosure of information that is subject to preexisting confidentiality agreements, the
        attorney-client privilege or work product doctrine or that refers to a valuation of the
        Business.

        12.3     Transfer Taxes

        If and to the extent not exempted from Taxes by Order of the Bankruptcy Court, Seller
shall pay all Transfer Taxes in accordance with Section 10.2(a) of this Agreement.

           [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]




                                                  41
VP/#37016248
               Case 20-10755-BLS    Doc 426-1    Filed 07/08/20     Page 67 of 92




        IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of the
date first written above.

                                        BUYER:
                                        WRIGHT AIR SERVICE, INC.


                                        By:         Brett Carlson
                                        Name:       Brett Carlson


                                        SELLER:
                                        RAVN AIR GROUP, INC.
                                        By:
                                        Name:
                                        Title:

                                        JJM, INC.


                                        By:
                                        Name:
                                        Title:


                                        FRONTIER FLYING SERVICES, INC.


                                        By:
                                        Name:
                                        Title:

                                        CORVUS AIRLINES, INC.


                                        By:
                                        Name:
                                        Title:


                                        HAGELAND AVIATION SERVICES, INC.


                                        By:
                                        Name:
                                        Title:

                                       Signature Page to
                                   Asset Purchase Agreement
VP/#37016248
           Case 20-10755-BLS       Doc 426-1    Filed 07/08/20    Page 68 of 92




        IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of the
date first written above.

                                       BUYER:
                                       WRIGHT AIR SERVICE, INC.

                                       By:
                                       Name: Brett Carlson
                                       Title:

                                       SELLER:
                                       RAVN AIR GROUP, INC.


                                       By:
                                       Name:    John Mannion
                                       Title:   Chief Financial Officer

                                       JJM, INC.


                                       By:
                                       Name:    John Mannion
                                       Title:   Chief Financial Officer


                                       FRONTIER FLYING SERVICES, INC.


                                       By:
                                       Name:    John Mannion
                                       Title:   Chief Financial Officer

                                       CORVUS AIRLINES, INC.


                                       By:
                                       Name:    John Mannion
                                       Title:   Chief Financial Officer


                                       HAGELAND AVIATION SERVICES, INC.


                                       By:
                                       Name:    John Mannion
                                       Title:   Chief Financial Officer
                                     Signature Page to
                                 Asset Purchase Agreement
               Case 20-10755-BLS   Doc 426-1   Filed 07/08/20   Page 69 of 92




                              DISCLOSURE SCHEDULES

                                   [TO BE ATTACHED]




                                   Disclosure Schedules
VP/#37016248
                                                          Case 20-10755-BLS             Doc 426-1     Filed 07/08/20       Page 70 of 92



                                                                                            EXHIBIT A


1.      REAL PROPERTY

        (a)        Owned Real Property

                   (i)    Utqiagvik [aka Barrow]

                Info: State Of Alaska DOT/PF                                                                               Info: Ravn

                  Block                        Lot              Location                          Address                                Property Description         Sq Feet           Built
                                                              Loc. 7 / Bldg 1                6008 Boxer Street                           Duplex - Pilot Housing          1,440          1992

                                                                   NA                      2063 Ahkovak Street                               Barrow House                NA             NA



        (b)        Ground Lease Real Property

                   (i)    Utqiagvik [aka Barrow]

                     Info: State Of Alaska DOT/PF                                                                           Info: Ravn

Block     Lot     AK DOT Lease SQ FT            Leaseholder              Location                   Address                              Property Description      Sq Feet      Built    Cure Cost


 100      2A        ADA-71013 30,000 Frontier Flying Service, Inc. Loc. 3 / Bldg 8       Lot 2, Block 100, Wiley Airport                Aircraft Hangar / Office     7,225    1978              $0.00

 100      3C        ADA-71013 30,000 Frontier Flying Service, Inc.                                  Not Identified In Ravn Real Estate Evaluation Document

                                                                      Loc. 3 / Bldg 9          Lot 4A, Block 100                         Freight / Cold Storage      1,800    1983              $0.00
 100      4A        ADA-71915 67,500 Frontier Flying Service, Inc.
                                                                     Loc. 3 / Bldg 33          Lot 4A, Block 100                            2 ATCO Trailers          1,440    2012


                                                                                         Exhibit A – Page 1
VP/#37016248
                                                              Case 20-10755-BLS          Doc 426-1       Filed 07/08/20         Page 71 of 92




                   Info: State Of Alaska DOT/PF                                                                                 Info: Ravn

Block     Lot    AK DOT Lease SQ FT          Leaseholder                Location                      Address                                Property Description         Sq Feet     Built     Cure Cost
                                                                                          Will Rogers Memorial Airport, Lot
                                                                     Loc. 3 / Bldg 10                                                            Shell Hangar              11,900     2010
                                                                                                    4A, Block 100

 100      7A      ADA-71892 35,000                JJM, Inc.          Loc. 3 / Bldg 7 Wiley Post Airport, Lot 7A, Block 100          Hangar/Pax Terminal/Cargo Storage       8,300     1994          $0.00

 300       4      ADA-70401 20,250 Frontier Flying Service, Inc. Loc. 3 / Bldg 1         Lot 4, Block 300, Wiley Post Airport                     Terminal                  2,500      NA        $3,799.51

 300       5      ADA-71925 20,702                JJM, Inc.          Loc. 3 / Bldg 6     Wiley Post Airport, Lot 5, Block 300 Bev Dist Center/Hangar/Pax & Cargo Term       8,370     1990s         $0.00



                 (ii)    Deadhorse Airport

                  Info: State Of Alaska DOT/PF                                                                                  Info: Ravn

Block Lot AK DOT Lease        SQ FT          Leaseholder               Location                         Address                                Property Description        Sq Feet     Built    Cure Cost
 900 13                       39,100             JJM, Inc.                              Lot 13 & 14, Block 900, Deadhorse Airport
                ADA-72045                                          Loc. 18 / Bldg 35                                                         Hangar / Office / Terminal      14,250    2013     $26,348.80
 900 14                       34,500             JJM, Inc.                              Lot 13 & 14, Block 900, Deadhorse Airport

                 (iii)   Galena Airport

                  Info: State Of Alaska DOT/PF                                                                                  Info: Ravn

 Block Lot AK DOT Lease       SQ FT          Leaseholder               Location                          Address                             Property Description         Sq Feet       Built   Cure Cost
   10      7                  18,000               FFS             Loc. 16 / Bldg 30 Lot 7 & 8, Block 10, Galena Airport              Pax Terminal / Warehouse              6,000      1969       $202.57
                ADA-72230
   10      8                  18,000               FFS             Loc. 16 / Bldg 31 Lot 7 & 8, Block 10, Galena Airport              Above Ground Fuel Tank                NA         1997
   12     1A    ADA-70708     28,700               FFS             Loc. 2 / Bldg 1   Lot 1 , Block 12, Galena Airport                 Equipment Storage Hangar              NA          NA          $0.00




                                                                                           Exhibit A – Page 2
VP/#37016248
                                                            Case 20-10755-BLS       Doc 426-1      Filed 07/08/20      Page 72 of 92



                    (iv)   Fairbanks International Airport

                      Info: State Of Alaska DOT/PF                                                                       Info: Ravn

Block Lot AK DOT Lease SQ FT                   Leaseholder            Location                      Address                           Property Description            Sq Feet       Built   Cure Cost
                                                                   Loc. 1 / Bldg 1 5245 Airport Industrial Rd., Lot 8A, Block 1 Hangar                                 31,360      1970 $10,378.50
     1     8    ADA-01351 345,950                    FFS           Loc. 1 / Bldg 2 5245 Airport Industrial Rd., Lot 8A, Block 1 Hangar / Freight                        5,000      1970
                                                                   Loc. 1 / Bldg 3 5245 Airport Industrial Rd., Lot 8A, Block 1 Parts Warehouse                         2,400      2006

2.        GROUND SERVICE EQUIPMENT

          (a)       Utqiagvik [aka Barrow]

                                                                                                                                                                                Place In Service
         Company              Asset ID           Location              Make                                         Model                                       YOM
                                                                                                                                                                                     Date
         Hageland          HAS GSE-105           Barrow                  Cat            Loader IT28G                                                         Not Provided         7/31/2015
         Hageland          HAS GSE-34            Barrow                  Cat            Loader, 908H LMD00349                                                Not Provided         5/6/2004
         Hageland          HAS GSE-74            Barrow                  Cat            Loader, 924HDCA1 C6E35985                                            Not Provided         7/31/2015
         Hageland          HAS GSE-76            Barrow                Chevy            Van, Express 1GNSHBF42B1175880                                           2011             7/31/2015
         Hageland          HAS GSE-39            Barrow                Chevy            Van, Express Cargo, White, 1GCFH25T731147688                             2003             8/1/2005
         Hageland           HAS GSE-7            Barrow                 Ford            Van, White, 1FBNE31L26HAD3496                                            2005             9/4/1997
         Hageland          HAS GSE-52            Barrow        International Loadstar   Truck, Durastar Fuel, 3HAMKAAN2BL354454                                  2010             7/8/2010
         Hageland          HAS GSE-105           Barrow                 Isuzu           Van, Isuzu Box, JALC4B1K7W7002159                                        1998             8/6/1998
         Hageland          HAS GSE-109           Barrow                 Jeep            Patriot, Black, 1C4NJPBA5GD502362                                        2016             9/1/2015
         Hageland          HAS GSE-117           Barrow                 Jeep            Patriot, 1C4NJRBB6HD197069                                               2017             3/1/2017
         Hageland          HAS GSE-70            Barrow                 Jeep            Truck, Patriot, 1C4NJRBB9CD543639                                        2012             7/31/2015
         Hageland          HAS GSE-97            Barrow               Maximal           Forklift, Electric, FB25 1325B3307                                       2013             7/31/2015
         Hageland          HAS GSE-68            Barrow                 Eagle           TT-8 AWD Red 8714                                                        2009             7/31/2015
         Hageland          HAS GSE-12            Barrow               Foxcart           Ground Power Unit (Yellow)                                           Not Provided         2/15/1999
         Hageland          Not Provided          Barrow               Toyota            Forklift, Model #8FGU30, Serial #64700                               Not Provided        Not Provided



                                                                                        Exhibit A – Page 3
VP/#37016248
                                                     Case 20-10755-BLS       Doc 426-1    Filed 07/08/20    Page 73 of 92



        (b)     Deadhorse Airport

                                                                                                                                                 Place In Service
       Company               Asset ID        Location            Make                                   Model                        YOM
                                                                                                                                                      Date
       Hageland             HAS GSE-59      Deadhorse             Cat          Forklift, 2ET4000                                  Not Provided     7/31/2015
       Hageland             HAS GSE-27      Deadhorse             Cat          Loader, 950B                                       Not Provided      6/1/2003
       Hageland             HAS GSE-112     Deadhorse            Ford          F-450 Deice Truck                                      2012         3/31/2016
       Hageland             HAS GSE-30      Deadhorse            Ford          F-150 with Grumman Box                                 2011          9/3/2003
       Hageland             HAS GSE-58      Deadhorse         John Deere       Loader, 244J                                           2011         7/31/2015

        (c)     Galena

                                                                                                                                                 Place In Service
       Company               Asset ID        Location            Make                                   Model                        YOM
                                                                                                                                                      Date
       Hageland             HAS GSE-29        Galena               Cat                               Forklift, DP40K              Not Provided     9/3/2003
       Hageland             HAS GSE-104       Galena               Cat                                Loader, 906H                    2013         7/31/2015
       Hageland              HAS GSE-2        Galena             Chevy                 Truck, ChevyFlatbed, Blue, CCS532V150291   Not Provided     7/11/1990
       Hageland             HAS GSE-14        Galena              Ford                             Truck, Box, White                  1993         6/30/1999
       Hageland             HAS GSE-95        Galena              Ford                          Truck , Utility F350 White            1995         7/31/2015
       Hageland             HAS GSE-103       Galena             Tank                          Tank, 2000 Fireguard Tank          Not Provided     7/31/2015

        (d)     Fairbanks

                                                                                                                                                     Place In
     Company              Asset ID        Location                Make                                      Model                        YOM
                                                                                                                                                   Service Date
     Hageland            HAS GSE-42         FAI                    Ford             Truck F350 Silver                             2002            5/1/2006
     Hageland            HAS GSE-98         FAI                    Ford             Truck F350 Silver                             2012            7/31/2015
     Hageland            HAS GSE-92         FAI           International Loadstar    Truck Intl Fuel White                         1977            7/31/2015
     Hageland            HAS GSE-44         FAI                 Mitsubishi          Forklift Green                                1994            5/7/2006
     Hageland            HAS GSE-86         FAI                    Tug              Tug - SS #6217                                Not Provided    7/31/2015
     Hageland            HAS GSE-66         FAI                  Bobcat             Bobcat,2006 White 530114698                   2006            7/31/2015

                                                                               Exhibit A – Page 4
VP/#37016248
                                                     Case 20-10755-BLS        Doc 426-1    Filed 07/08/20    Page 74 of 92



                                                                                                                                     Place In
     Company            Asset ID          Location                 Make                                      Model           YOM
                                                                                                                                   Service Date
                                            FAI                    Cat               IT28B Loader #088 & Attachments
                                            FAI                   Toyota             Forklift Toyota Orange #138
                                            FAI                   Toyota             Forklift Toyota Orange #176

The Acquired Assets include the Paintbooth located within the Fairbanks facility.




                                                                                Exhibit A – Page 5
VP/#37016248
                                Case 20-10755-BLS   Doc 426-1    Filed 07/08/20   Page 75 of 92



3.      AIRCRAFT

           Aircraft      YOM       Tail #                SN                       TSN                    Engine           Prop
        Cessna 208B EX   2016     N761RV              208B5334                          3708.0    VA0369          BUA33658
        Cessna 208B EX   2016     N762RV              208B5340                          3581.2    PCE-VA0327      BUA33658
         Cessna 208B     2007     N288PC              208B1270                          4286.4    PCE-PC2172      BUA33524
         Cessna 208B     2006     N233PC              208B1179                          7891.9    PCE-PC2249      BUA31003




                                                     Exhibit A – Page 6
VP/#37016248
                                                    Case 20-10755-BLS       Doc 426-1    Filed 07/08/20     Page 76 of 92



4.      ASSUMED CONTRACTS


  Debtor Name               Description of Contract or Lease                             Party                                           Address                 Cure Cost
Corvus Airlines, Inc.         7714 Yugit St., Apartment A                        Baker Construction Inc.                     PO Box 2246, Barrow, AK 99723         $1,800.00
Corvus Airlines, Inc.         7714 Yugit St., Apartment B                        Baker Construction Inc.                     PO Box 2246, Barrow, AK 99723         $1,800.00
Ravn Air Group, Inc.            House #275, Pisokak St.                 Tagiugmiullu Nunamiullu Housing Authority           1634 Okpik St, Utqiagvik, AK 99723     $1,500.00

The Ground Lease Real Property set forth on Exhibit A.1 are incorporated herein by reference and are Assumed Contracts.




                                                                             Exhibit A – Page 7
VP/#37016248
               Case 20-10755-BLS    Doc 426-1   Filed 07/08/20   Page 77 of 92




                                       EXHIBIT B

                                   ASSUMED LIABILITIES

None.




                                    Exhibit B – Page 1
VP/#37016248
               Case 20-10755-BLS    Doc 426-1   Filed 07/08/20   Page 78 of 92




                                       EXHIBIT C-1

                                   FORM OF BILL OF SALE




VP/#37016248
               Case 20-10755-BLS      Doc 426-1      Filed 07/08/20      Page 79 of 92




                                         BILL OF SALE

                                           JULY 1, 2020

         FOR GOOD AND VALUABLE CONSIDERATION, including, without limitation, the
payment of the Purchase Price to Seller, pursuant to that certain Asset Purchase Agreement dated
as of July 1, 2020 (the “Purchase Agreement”), by and among (i) Wright Air Service, Inc., an
Alaska corporation or its Affiliates (collectively, “Buyer”), and (ii) Ravn Air Group, Inc. (“RAG”),
(iii) JJM, Inc. (“JJM”), (iv) Frontier Flying Service, Inc. (“FFS”), (v) Corvus Airlines, Inc.
(“Corvus”) and (vi) Hageland Aviation Services, Inc. (“HAS” and together with RAG, JJM, FFS,
and Corvus, “Seller” and, together with Buyer, the “Parties” and each of Buyer and Seller a
“Party”), the receipt, adequacy and sufficiency of which are hereby acknowledged, Seller does
hereby sell, convey, assign, transfer and deliver to Buyer all right, title and interest in and to the
Acquired Assets (as defined in the Purchase Agreement). Capitalized terms not otherwise defined
herein shall have the meanings assigned to such terms in the Purchase Agreement.

      TO HAVE AND TO HOLD all of the Acquired Assets that are hereby sold, transferred,
conveyed, assigned and delivered, unto Buyer and its successors and assigns forever.

        Seller represents and warrants to Buyer that Seller is the true and lawful owner of the
Acquired Assets and that the Acquired Assets are conveyed hereby to Buyer free and clear of all
liens (other than Permitted Encumbrances), and that Seller has full right, power and authority to
transfer the Acquired Assets and to make and deliver this Bill of Sale.

        Seller has covenanted and hereby does covenant with Buyer that Seller shall do, execute,
acknowledge and deliver all such further acts, assurances, deeds, assignments, transfers,
conveyances, powers of attorney and other instruments and papers as may be required to sell,
assign, transfer, convey and deliver to and vest in Buyer and protect its right, title and interest in
and to all of the Acquired Assets intended to be assigned, transferred, conveyed and delivered
pursuant hereto and as may be appropriate otherwise to carry out the transactions contemplated
hereby and in the Purchase Agreement.

        Notwithstanding anything herein to the contrary, the provisions of this Bill of Sale shall be
subject to the provisions of the Purchase Agreement, and, if and to the extent the provisions of this
Bill of Sale are inconsistent in any way with the provisions of the Purchase Agreement, the
provisions of the Purchase Agreement shall control.

        This Bill of Sale shall be deemed to have been made in the State of Delaware. The internal
law, not the law of conflicts, of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Bill of Sale and the performance of the obligations
imposed by this Bill of Sale. Whenever possible, each provision of this Bill of Sale shall be
interpreted in such a manner as to be effective and valid under applicable law, but if any provision
of this Bill of Sale is held to be prohibited by or invalid under applicable law, such provision shall
be ineffective only to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Bill of Sale. This Bill of Sale may
be executed in several counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement. A signature page of this Bill of Sale



VP/#37016248
               Case 20-10755-BLS     Doc 426-1     Filed 07/08/20    Page 80 of 92




executed and transmitted via facsimile or electronic mail shall be deemed an original for all
purposes. This Bill of Sale shall be binding upon Seller and its successors and assigns and shall
inure to the benefit of Buyer and its successors and assigns.

                             [SIGNATURE PAGE FOLLOWS]




VP/#37016248
               Case 20-10755-BLS   Doc 426-1    Filed 07/08/20   Page 81 of 92




IN WITNESS WHEREOF, the undersigned have caused this Bill of Sale to be executed as of the
date first written above.

                                         BUYER:
                                         [NAME]
                                         By: ______________________
                                         Name:
                                         Title:

                                         SELLER:
                                         RAVN AIR GROUP, INC.


                                         By: ______________________
                                         Name:
                                         Title:

                                         JJM, INC.


                                         By: ______________________
                                         Name:
                                         Title:

                                         FRONTIER FLYING SERVICES, INC.


                                         By: ______________________
                                         Name:
                                         Title:

                                         CORVUS AIRLINES, INC.

                                         By: ______________________
                                         Name:
                                         Title:

                                         HAGELAND AVIATION SERVICES, INC.


                                         By: ______________________
                                         Name:
                                         Title:




                                   Exhibit C-1 – Page 1
VP/#37016248
              Case 20-10755-BLS   Doc 426-1   Filed 07/08/20   Page 82 of 92




                                     EXHIBIT C-2

                            FORM OF LEASE ASSIGNMENT




VP/#37016248.18
              Case 20-10755-BLS            Doc 426-1       Filed 07/08/20        Page 83 of 92



                          ASSIGNMENT AND ASSUMPTION OF LEASE

        This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is entered into and
made effective on [_______________], 2020 (the “Effective Date”), by and among
[______________________, a(n) ______________________________] (“Assignor”), [WRIGHT AIR
SERVICE, INC., an Alaska corporation], with an address at [__________________________________]
(“Assignee”), and [______________________, a(n) ______________________________] (“Landlord”).
Assignee, Assignor, and Landlord are referred to herein individually as a “Party” and collectively as the
“Parties.”

                                                 RECITALS

      WHEREAS, Assignor is selling certain assets to Assignee pursuant to that certain Asset Purchase
Agreement, dated of even date herewith, by and between Assignor, as seller, and Assignee, as buyer (the
“APA”);

        WHEREAS, Assignor entered into that certain [Lease Agreement, dated _____________] (the
“Lease”) with Landlord for the purpose of leasing the [Premises] (as defined and more particularly
described in the Lease) with a common address of [___________________________];

         WHEREAS, in connection with the transaction contemplated under the APA, Assignor desires to
assign to Assignee one hundred percent (100%) of Assignor’s interests and rights in, under, and to the Lease
(collectively, the “Assigned Interest/Rights”), on the terms and subject to the conditions contained herein;
and

        WHEREAS, Assignee desires to assume the Assigned Interest/Rights on the terms and subject to
the conditiions contained herein.

                                               AGREEMENT

       NOW, THEREFORE, for good and valuable consideration, the receipt and the sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:
        1.      Recitals; Defined Terms. The foregoing Recitals are hereby incorporated as if fully re-
written. Unless otherwise specified herein, all capitalized terms used herein without definition shall have
the meanings ascribed to such terms in the Lease.

         2.       Assignment and Assumption. Assignor hereby assigns to Assignee the Assigned
Interest/Rights effective on the Effective Date, together with all present and future rights, benefits and
claims arising therefrom and together with all of the rights, privileges and appurtenances with respect to
the leasehold estate created thereby. All obligations under the Lease arising, accruing or relating to the period
before the Effective Date are allocated to Assignor. Assignor will indemnify, defend and hold Assignee
harmless from and against any and all demands, claims, actions, losses, damages, liabilities, litigation and
costs and expenses thereof including, without limitation, reasonable attorneys’ fees and disbursements of
any kind and nature whatsoever, that may be imposed on, asserted against or otherwise incurred by Assignee
by or on behalf of any person or entity whatsoever due to or arising from the failure or alleged failure of
Assignor to undertake, perform, pay, discharge or observe any of the covenants, terms and conditions of
the Lease that first arose or accrued prior to the Effective Date. Assignee hereby assumes all the duties, the



VP/#37016248.18
              Case 20-10755-BLS           Doc 426-1       Filed 07/08/20       Page 84 of 92



obligations and the liabilities of Assignor arising under the Lease on or after the Effective Date with respect
to the Assigned Interest/Rights. Assignee hereby expressly agrees to be bound by the terms and conditions
of the Lease on and after the Effective Date with respect to the Assigned Interest/Rights.

         3.       Representations, Warranties and Covenants.

                 a.       Assignor and Landlord hereby acknowledge, agree, represent and warrant to
Assignee as follows as of the Effective Date: (a) a true, complete and accurate copy of the Lease (including
all amendments, modifications, and/or supplements thereto, if any) is attached hereto as Exhibit A; (b) the
Lease represents the entire understanding by and between Landlord and Assignor with respect to the leasing
of the Properties; (c) the Lease is in full force and effect; (d) Assignor is the “Lessee” under the Lease and
is the sole owner of its interest under the Lease, and Landlord is the “Lessor” under the Lease; (e) neither
Assignor nor Landlord has assigned, transferred or pledged the Lease or any of their respective interests
therein (except as otherwise in connection with Landlord’s existing financing with respect to the Properties,
if any) [or sublet all or any portion of the Premises;] (f) Assignor is the sole owner of the leasehold
interests under the Lease, has full right to assign the Lease, and has the requisite power and authority to
enter into and perform this Agreement, and (g) neither Assignor nor Landlord is in default under any of
their respective obligations under the Lease (nor do a state of facts exist (including the occurrence of any
event) that, with the passage of time or the giving of notice or both, could ripen into a default or event of
default or breach under the Lease on the part of Assignor and Landlord, as applicable).

                 b.      Landlord consents to Assignor’s assignment of the Lease to Assignee (and the
Assigned Interest/Rights in connection therewith) in accordance with this Agreement. Nothing herein
shall: (i) operate as a consent to or approval by Landlord of any of the terms, covenants or
conditions of the APA, and Landlord shall not be bound thereby, it being expressly understood and
agreed by Assignor and Assignee that Landlord has not approved or ratified any of the specific
provisions of the APA and is not hereby consenting thereto; (ii) be construed to modify, waive or
affect: (A) any of the provisions, covenants or conditions in the Lease, except as specifically set forth
in this Agreement; (B) any rights of “[Lessee/Tenant]” under the Lease; or (C) any rights of Landlord
as “Lessor” under the Lease; and (iii) be construed to enlarge or increase Landlord’s obligations under
the Lease. Landlord’s consent to Assignor’s assignment of the Lease to Assignee (and the Assigned
Interest/Rights in connection therewith) is not a waiver of Landlord’s right to consent to or impose
restrictions upon any future assignment of the Lease or subletting of the Properties in accordance with the
terms and conditions of the Lease.

         4.     Further Assurances. Each Party shall promptly execute and deliver such further documents
as the other may reasonably request for the purpose of better assuring, confirming or carrying out the
transactions contemplated hereby.

         5.      Governing Law; Construction of Assignment and Assumption Agreement. This
Agreement shall be governed by and construed in accordance with the laws of the State of Delaware. The
Parties and their respective counsel have reviewed, revised, and approved this Agreement; accordingly, the
normal rule of construction that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement, or any amendments or exhibits hereto.

        6.      Counterparts; Authority. This Assignment and Assumption Agreement may be executed
in multiple counterparts, each of which shall be deemed an original, but all of which shall be deemed one


VP/#37016248.18
              Case 20-10755-BLS            Doc 426-1       Filed 07/08/20        Page 85 of 92



and the same instrument. The Parties acknowledge and agree that, notwithstanding any law or presumption
to the contrary, an electronic (transmitted by electronic mail in a PDF format) or telefaxed signature of the
Parties upon this Agreement shall be deemed valid and binding on the Parties as if same were an original
ink signature. The Parties (a) intend to be bound by the signatures to this Agreement sent by facsimile or
electronic mail, and (b) hereby waive any defenses to the enforcement of the terms of this Agreement based
on the foregoing forms of signature. Each individual executing this Agreement on behalf of an applicable
Party represents and warrants that she or he is duly authorized to execute and deliver this Agreement on
behalf of Assignor, Assignee, or Landlord, as applicable.

         7.      No Brokers. Assignor and Assignee mutually represent and warrant to one another that they
have not dealt with any broker, agent or finder in connection with this Agreement, and Assignee and Assignor
hereby agree to indemnify and hold each other and their respective employees, agents and affiliates harmless
from all damages, judgments, liabilities and expenses (including reasonable attorneys’ fees) arising from any
claims or demands of any other broker, agent or finder with whom Assignor or Assignee respectively has
dealt for any commission or fee alleged to be due in connection with this Agreement.

         8.       Miscellaneous. This Agreement is binding upon and shall inure to the benefit of the Parties
hereto and their respective heirs, legal representatives, successors and assigns. If any provision of this
Agreement or the application thereof to any person or circumstance is or shall be deemed illegal, invalid,
or unenforceable, the remaining provisions hereof shall remain in full force and effect and this Agreement
shall be interpreted as if such legal, invalid, or unenforceable provision did not exist herein. Should any
Party be required to bring legal action to enforce its rights under this Agreement, the prevailing Party in
such action, as determined by a final, non-appealable order entered by a court of competent jurisdiction,
shall be entitled to recover from the losing Party its reasonable attorneys’ fees and costs in addition to any
other relief to which it is entitled. Such recovery of attorneys’ fees shall include any attorneys’ fees incurred
in connection with any bankruptcy or reorganization proceeding, including stay litigation. The Parties
further agree that any attorneys’ fees incurred in enforcing any judgment are recoverable as a separate item,
and that this provision is intended to be severable from the other provisions of this Agreement, shall survive
the judgment, and is not to be deemed merged into the judgment.

    [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]




VP/#37016248.18
              Case 20-10755-BLS   Doc 426-1   Filed 07/08/20   Page 86 of 92




      IN WITNESS WHEREOF, the Parties have executed and delivered this Assignment and
Assumption of Lease as of the Effective Date.
                                       ASSIGNOR:
                                       [__________________________, a(n)
                                       ________________________________]


                                       By: __________________________________________
                                       Name: _______________________________________
                                       Title: _________________________________________


                                       ASSIGNEE:
                                       [WRIGHT AIR SERVICE, INC., an Alaska
                                       corporation]


                                       By: __________________________________________
                                       Name: _______________________________________
                                       Title: _________________________________________



                                       LANDLORD:
                                       [__________________________, a(n)
                                       ________________________________]


                                       By: __________________________________________
                                       Name: _______________________________________
                                       Title: _________________________________________




VP/#37016248.18
               Case 20-10755-BLS    Doc 426-1     Filed 07/08/20   Page 87 of 92




                        Exhibit A to Assignment and Assumption of Lease
                                       Lease Agreement
                                          [Attached]




                                    Exhibit C-2 – Page 1

VP/#37016248
               Case 20-10755-BLS   Doc 426-1    Filed 07/08/20   Page 88 of 92




                                      EXHIBIT C-3

                           FORM OF AIRCRAFT BILL OF SALE

                                   [TO BE ATTACHED]




                                   Exhibit C-3 – Page 1
VP/#37016248
               Case 20-10755-BLS   Doc 426-1   Filed 07/08/20   Page 89 of 92




                                      EXHIBIT D

                 FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

                                   [TO BE ATTACHED]




                                   Exhibit D – Page 1
VP/#37016248
               Case 20-10755-BLS   Doc 426-1   Filed 07/08/20   Page 90 of 92




                                      EXHIBIT E

                              FORM OF QUIT CLAIM DEED




                                   Exhibit E – Page 1
VP/#37016248
               Case 20-10755-BLS       Doc 426-1     Filed 07/08/20     Page 91 of 92




                                                             [Barrow] Recording District

After Recording Return To:

[Wright Air Service, Inc.


                              ]

                                       QUITCLAIM DEED

THE        GRANTOR          [___________________________],         whose     mailing    address    is
[_____________________________________], for and in consideration of TEN DOLLARS
($10.00) and other valuable consideration, receipt of which is hereby acknowledged, hereby
conveys and quitclaims to [WRIGHT AIR SERVICE, INC., an Alaska corporation], whose mailing
address is [_________________________________________________________], all of Grantor's
right, title and interest, if any, nor or hereafter owned or acquired in the following described real
property, together with all tenements, hereditaments, and appurtenances:

        [Insert Legal Description]

DATED this ____ day of __________, 20___

                                  [Signature on the Following Page]




                                        Exhibit E – Page 2
VP/#37016248
               Case 20-10755-BLS    Doc 426-1     Filed 07/08/20       Page 92 of 92




       IN WITNESS WHEREOF, the Grantor has caused this Quitclaim Deed to be duly
executed and delivered under seal the day and year first above written.

                                                  GRANTOR:

                                                  [                               , a(n)


                                                  By:
                                                  Name:
                                                  Its:                            ]


STATE OF                  )
                          )           ss.
COUNTY OF _______________ )

        I certify that I know or have satisfactory evidence that _______________________ is the
person who appeared before me, and said person acknowledged that said person signed this
instrument, on oath stated that said person was authorized to execute the instrument and
acknowledged it as the ______________________ of _______________________________, to be
the free and voluntary act of such party for the uses and purposes mentioned in the instrument.

        GIVEN under my hand and official seal this _____ day of _______________, 20___.




                                                          (print notary's name)

                                      Notary Public in and for the State of                ,
                                      residing at                                           .


                                      My commission expires:




                                     Exhibit E – Page 3
VP/#37016248
